Exploration and Production Sharing Agreement

4" May 2006

Kurdistan Regional Government - [raq/Sulaimany
Administration

~and -
WesternZagros Limited

South Sulaymaniyah Area AS

TABLE OF CONTENTS

ARTICLE t
1.1

Surviving Obligations ......
ARTICLE 3 MANAGEMENT OF OPERATIONS.

3.1 Coates
3.2 Meetings... 2

ARTICLE 4 WORK PROGRAMS AND BUDGET .......sssssssessssrererrsesesrernseetsnsrersoseneenes

4.1. Commitment in First Exploration Period
4.2 Exploration Wells during First Exploration Period
43 Testing of Selected Structures...
44 Appraisal Program
45 Factors Affecting Schedule of Exploration and Appraisal Activities in the
First Exploration Period .....ssssessessssssscssaseesscessetsssnnnnnrerersetensesssanssssssuuseasnerinensear
4.6 Commitment in Second Exploration ie
Commitment in Third Exploration Period ...

5.1 Proper and Workmanlike Manner. 3
5.2 Access to Contract Area asscsecsssssescsssssunerensennneeenseseessssnnsesnernsrnnnreanectieetee Md ¢

|
|

ARTICLE 10 RELINQUISHMENT OF CONTRACT AREA

10.1
10,2
10.3
10.4
10.5
10.6

EPSA 2005-05-08

TABLE OF CONTENTS
(continued)

Goods, Services, Training and Secondment ,
Flaring of Natural Gas ..........
Operator and its Sub-Contractors...

SHARING OF PETROLEUM...
Option A
Allocation of Petroleum under Option A......-ccsssssessssssuesssessssnrensnnnssnnrersseesssseees SO

Option B
Allocation of Petroleum under Option B ......ssssssssnssesssensseeecsessssussennennnnsnnnnreences 36

Interpretation of Article 6..........
Adjustment of Price Categories
Option of Government...
Lifting .........

Sharing on a Tax Paid Basis .
SUPPLY OF CRUDE OIL TO KURDISTAN REGION DOMESTIC

Domestic Market Obligation.
Calculation of Regional Supply Obligation...
Swap of Regional Supply Volumes for Export Volumes .
VALUATION AND MEASUREMENT OF PETROLEUM.

Point of Valuation...
Value of Crude Oil.
Natural Gas Markets ..

Periodic Relinquishment of Exploration Area
Final Relinquishment of Exploration Area
Relinquishment of Development Area.......
Termination of Agreement in respect of Relinquished Area
Gas Retention Area.
Oil Retention Area...

-ii-
TABLE OF CONTENTS
(continued)

ARTICLE 11 OBLIGATIONS OF GOVERNMENT.

112 Stability...
11.3 Foreign Exchange

ARTICLE 12 RECOVERABLE COSTS

12.1  Generally............
12.2 Recoverable Costs.
12.3. Recoverable Costs Allocation.

ARTICLE 15 CONSULTATION AND ARBITRATION...

15.1 Dispute Resolution.............--...
15.2 Senior Executive Negotiation of Dispute.

15.5 Waiver of Sovereign Immunity.
ARTICLE 16 FINANCIAL AND TECHNICAL DATA, RECORDS AND REPORTS..

17.1
17.2
17.3
174
17.5

EPSA 2005-05-01 -iii-

ARTICLE 18

18.1
18.2

ARTICLE 19

19.1
19.2
19.3
19.4
19.5

ARTICLE 20

20.1
20.2

ARTICLE 21

21.1
21.2
213
214
21.5
21.6
21.7
21.8
21.9
21.10
21.11

ANNEX A -
ANNEX B -
ANNEX C -
ANNEX D -

ANNEX E -

EPSA 2006-05-01

TABLE OF CONTENTS

(continued)
Page
Indemnity ... es

FORCE MAJEURE .

Force Majeure Relief
Procedure ...
Consultation .

Third Parties.

Extension of Time 69
RESTRICTIONS ON ASSIGNMENT... 69
Assignment by Contractor ...

Assignment by Government i
OTHER PROVISIONS. ..-..0--cs+es-sese000 70
Notice of Default... 70

Notices ..
Language
Ratification of Agreement as Applicable Law..
Enurement and Third Party Rights
Amendments/Modification .

Relationship of Parti
Further Assurances...

CONTRACT AREA
ACCOUNTING PROCEDURE

ILLUSTRATIVE DRILLING PLAN

SAMPLE TABLES AND EXAMPLES OF ROYALTY OIL, COST
RECOVERY OIL, PROFIT Of AND LOCAL COMMUNITY

BENEFIT
DRAFT Law $

«ive

EXPLORATION AND PRODUCTION SHARING AGREEMENT

This Exploration and Production Sharing Agreement is entered into this fourth day of May

2006

BETWEEN:

KURDISTAN REGIONAL GOVERNMENT -
TRAQ/SULAIMANY ADMINISTRATION, represented in this
Agreement by His Excellency Mr. Omar Fatah Hussein, in his
official capacity as Prime Minister of the Kurdistan Regional
Government Iraq - Sulaimany Administration (the
"“Government")

and -
WESTERNZAGROS LIMITED, a wholly owned subsidiary of
Western Oil Sands Inc., represented in this Agreement by Mr.

John Frangos, in his official capacity as a Director
("Contractor")

(each referred to individually as a “party” or collectively as the "parties".

RECITALS:

A.

The development of Petroleum to bring the greatest benefit for the people is a strategic
policy of the Government, using the most modern techniques of market principles;

The Government wishes to encourage investment in Petroleum in the Territory, and has
the power to enter into Petroleum contracts within the Territory;

The area referred to as the "South Sulaymaniyah Area" (more specifically defined below
as the Contract Area) contains no "current fields" within the meaning of the Constitution

of the Republic of Iraq;

The Government has the power to administer Petroleum Operations within the Contract
Area;

The Government wishes to promote Petroleum Operations in the Contract Area and
Contractor desires to join and assist the Government in exploring for, developing and
producing, transporting, processing, marketing and exporting Petroleum from the
Contract Area;

Pursuant to a Memorandum of Understanding between Contractor and the Government
dated November 24, 2004, and a Memorandum of Understanding between Contractor and

the Ministry of Oil, Baghdad dated March 23, 2005, Contractor has been providing iL.
S

training programs in support of the Government, and conducting geological, geochemical,

EPSA 2006-05-01

and geophysical surveys in support of exploration in the Contract Area, in anticipation of
providing survey results to the Government, and in the expectation of the issuance of this
Agreement;
H. Contractor, as a wholly-owned subsidiary of Western Oil Sands Inc. that has executed oil
projects in Canada, has the financial and management capability, and the technical
knowledge and technical ability, to carry out the Petroleum Operations in a manner
wholly consistent with this Agreement;
In view of the difficult history of suffering that the people of the Federal Region of
Kurdistan have endured and in recognition of the urgent need of the population of the
Federal Region of Kurdistan to improve their standard of living, the parties agree to use
their best efforts, in accordance with Good Oil Field Practice, to explore for, appraise,
develop, produce and export Commercial Discoveries of Petroleum in order to commence
commercial production at the earliest possible date; and

The work program laid out in Article 4 for the First Exploration Period is planned on the
basis of this urgent need of the disadvantaged people of the Federal Region of Kurdistan
in order to alleviate their suffering in the most timely manner.

NOW, THEREFORE, it is agreed:

ARTICLE 1-
INTERPRETATION

1,1 Definitions

In this Agreement and any Annex, except where the context shall not permit:

"Accounting Records" has the meaning given in Clause 1.2 of Annex B;

"Affiliate" means, in respect of a corporation, a corporation that controls, is controlled by, or is
under common control with, that corporation; and for the purposes of this definition, "contro]"

means the ownership directly or indirectly of a sufficient number of the shares or voting rights in
a corporation to be able to elect its board of directors;

"Agreement" means this Exploration and Production Sharing Agreement,
"Applicable Law" has the meaning given in Section 2.1.1;
"Appraisal" means any appraisal activities, including appraisal wells, the purpose of which at

the time such activity is commenced is to appraise and evaluate the extent or the volume of
Petroleum reserves and the volume of recoverable oil contained in a Discovery, and all related

activities;

"Appraisal Costs" has the meaning given in Clause 2.2 of Annex Bi S

EPSA 2006-05-01

3

means Natural Gas, commonly known as gas-cap gas, which overlies and is in

“Associated Gas"
and solution gas dissolved in

‘éontact with significant quantities of Crude Oil in a Reservoir,
Crude Oil in a Reservoir;

savailable Crude Oil" means Crude Oil produced from the Contract Area, excluding that
portion of such Crude Oil which is utilized in conducting Petroleum Operations;

ral Gas" means Natural Gas produced from the Contract Area, excluding that

Available Natu
‘atural Gas which is utilized in conducting Petroleum Operations;

portion of such Ni
"Business Day” means a day which is not a weekend or official public holiday in the Federal
Region of Kurdistan or the Republic of Iraq and on which banks are open for business in
Calgary, Alberta, Canada and in New York City;

“Calendar Year" means a period of twelve (12) months commencing with January | and ending
on the following December 31 according to the Gregorian calendar;

"Capital Expenditures" means expenditures of a capital nature in accordance with generally
accepted accounting principles and standards of the international petroleum industry;
“Commercial Discovery” means a discovery of Petroleum that has been declared commercial in
accordance with the provisions of this Agreement;

"Commercial Production" occurs on the first day of the first period of thirty (30) consecutive
days of regular production according to the Development Plan;

"Contract Area” means the area specified in Annex A which is in part of the Territory, but not
any part of it which has been relinquished under Article 10, and which has been exclusively
allocated by the Government to the Contractor;

"Contractor" means WesternZagros Limited, a wholly owned subsidiary of Western Oil Sands
Inc., subject to assignment pursuant to Section 20.1;

"Contract Year" means 2 period of twelve (12) months commencing at 12:01 a.m. on January |
and ending at 12:01 am. on the following January | according to the Gregorian calendar;

provided that the first Contract Year commences at 12:01 a.m. on the Effective Date, and cnds at
12:01 a.m, on the January 1 of the first Gregorian calendar year to commence after the expiration

of a complete Gregorian calendar year subsequent to the Effective Date;
"Control" means, in relation to a corporation, the power of another corporation to secure:

(a) by means of the holding of shares or the possession of voting power in or in
relation to the first corporation or any other corporation; or

(b) by virtue of any power conferred by the articles of association of, or any other
document regulating, the first corporation or any other corporation, S

EPSA 2006-05-01

‘hat the affairs of the first corporation are conducted in accordance with the wishes or directions

of that other corporation;
"Cost Recovery Gas" has the meaning given in (as appropriate) Section 6.1.4.2 or Section

6.2.4.2;
"Cost Recovery Oil" has the meaning given in (as appropriate) Section 6.1.4.1 or Section

6.2.4.1;
"Cost Recovery Statement" has the meaning given in Clause 7 of Annex B;

“Crude Oil” means crude mineral oil and all liquid hydrocarbons in their natural state or
obtained from Natural Gas by condensation or extraction; and shall include all other substances
produced in association with crude mineral oil and liquid hydrocarbons;

"Crude Oil Field" means:

(a) a single Reservoir; or

(b) multiple Reservoirs all grouped on, or related to, the same geological structure, or
stratigraphic trap, and includes all Reservoirs that may be located above or
beneath the geological structure or stratigraphic trap,

from which Crude Oil and Associated Gas may be produced;

"Delivery Point" means the point at which Crude Oil produced from the Contract Area is
delivered into the regional or federal transportation system, in order to permit its ultimate
delivery to an Iraqi Export Point;

"Development" means any development, including design, construction, installation, drilling
and supporting operations and all related activities;

"Development Costs" has the meaning given in Clause 2.3 of Annex B;
"Development Work Program and Budget" has the meaning in Section 4.16;
"Development Area” has the meaning given in Section 4.14;

“Development Plan" has the meaning given in Section 4.15;

"Discovery" means a discovery of Petroleum in a Reservoir, structure or stratigraphic trap in
which Petroleum has not previously been found that is recoverable at the surface in a flow
measurable by conventional petroleum industry testing methods;

"Dollars" or "USS" mean the lawful currency of the United States of America;

“Effective Date" has the meaning given in Section 23k S

EPSA 2006-05-01

means the environment, health and safety plan proposed by Contractor and

“EHS Plan" cs . <
Management Committee in accordance with Section 4,17;

approved by the

"Exploration" means any exploration activities, including geological, geophysical, geochemical
other surveys, investigations and tests, and the drilling of shot holes, core holes, stratigraphic

and
tests, exploration wells and other drilling and testing operations for the purpose of making a
Discovery, and all related activities;

"Exploration Costs" has the meaning given in Clause 2.1 of Annex B;

“Exploration Phase" means a period of up to ten Contract Years, comprised of the First
Exploration Period, the Second Exploration Period and the Third Exploration Period;

"Exploration Well” is any well drilled on a previously undrilled structure or stratigraphic trap
with no existing proven, probable or possible reserves; a well drilled on a previously drilled
structure to evaluate deeper or by-passed shallow reservoir hydrocarbon potential; or any well
drilled further than 5 kilometres from an existing wellbore;

"Exploration Work Program and Budget" has the meaning given in Sections 4.1, 4.6 and 4.7;
"Field" means a Gas Field or a Crude Oil Field from which Petroleum may be produced;

“Field Export Point" means the point within the Contract Area at which Petroleum produced

pursuant to this Agreement, having gone through field level separation, is made ready for sale,
further processing or transportation or such other point as designated in an approved

Development Plan;
"Field Price” has the meaning given in Section 8.1;

“First Exploration Period" means a period beginning at the Effective Date and continuing up
to, but no longer than, the end of the fourth Contract Year;

"f.0.b." means “free on board";
"Force Majeure" has the meaning given in Article 19;

"Foreign Exchange" means US$ and/or other freely convertible foreign currency generally
accepted in the international banking community;

"Gas Field" means:
(a) —_ asingle Reservoir; or

(b) multiple Reservoirs grouped on, or related to, the same geological structure, or
stratigraphic trap, and includes all Reservoirs that may be located above or
beneath the geological structure or stratigraphic trap,

from which Non-Associated Gas may be produced; if §

EPSA 2006-05-01

Gas Retention Area" has the meaning given in Section 10.5;

"Good Oil Field Practice” means such practices and procedures cmployed in the petroleum

industry worldwide by prudent and diligent operators under conditions and circumstances similar

to those experienced in connection with the relevant aspect or aspects of the Petroleum
‘ons, including, without limitation, API, ASTM, IADC, ISO, IAD and ADI standards and
tices, as applicable, and other standards and practices as approved by the Management

Committce, principally aimed at ensuring:

(a) conservation of petroleum and gas resources, which implies the utilization of
adequate methods and processes to maximize the recovery percentage of
hydrocarbons in a technically and economically sustainable manner, and to
minimize losses at the surface;

(b) operational safety, which entails the use of methods and processes that promote
occupational health and the prevention of accidents, and includes making
facilities and personnel secure from threats and actions of hostile interests;

(c) environmental protection, that calls for the adoption of methods and processes
which minimise the impact of the Petroleum Operations on the environment; and

(d) decommissioning of equipment and property at the end of production, which
entails efforts to abandon, decommission, transfer, remove and/or dispose of
structures, facilities, installations, equipment and other property, and other works,
used in Petroleum Operations in the area, to make the area safe and to protect the
environment, and to remediate and reclaim the area such that the ability of the
area to support various land uses after the remediation and reclamation is similar
to the ability that existed prior to the Petroleum Operations being conducted on
the area;

"Government" means the Kurdistan Regional Government-Iraq/Sulaimany Administration,
responsible (inter alia) for the administration of Petroleum activities in the Territory and any duly
constituted successor body thereto; and it shall include any minister, ministry, agency,
department or other duly constituted organ thereof;

"Ineligible Costs” has the meaning given in Clause 2.7 of Annex B;

"Iraqi Export Point" means either the point at the inlet flange of the receiving tank ship at the
loading terminal in the eastern Mediterranean or the point at the inlet flange of the receiving tank
ship at the loading terminal in the Arabian Gulf,

"Joint Operating Agreement" means, if there is more than one corporation comprising
Contractor, any agreement or contract among all of such corporations with respect to their
respective rights or obligations under the Agreement, as such agreement or contract may be
amended or supplemented from time to time;

"KRG" means the unified government of the Federal Region of Kurdistan to be cons jtuted and
appointed subject to and pursuant to the Unification Agreement of 23 January 2006; s

EPSA 2006-05-01

7

adon Interbank Offer Rate for Dollar deposits, as published in London

"EIBOR" means the Lo:
if not so published, then as published in New York by The Wall Street

2 py the Financial Times or,
155" Jounal;
i : é *Loan Facility” means any overdraft, loan or other financial facility or accommodation
i (including any acceptance credit, bond, note, bill of exchange or commercial paper, finance
{ Jease, hire purchase agreement, trade bill, forward sale or purchase agreement, or conditional
: sale agreement, Or other transaction having the commercial effect of a borrowing);
{ "Management Committee" has the meaning given in Section 3.1;
«Miscellaneous Receipts" has the meaning given in Clause 2.6 of Annex B;

j “Natural Gas" means all gaseous hydrocarbons, including wet mineral gas, dry mineral gas,
i casing head gas and residue gas remaining after the extraction of liquid hydrocarbons from wet
i gas, but not Crude Oil; and shall include all other substances produced in association with
gaseous hydrocarbons;

“Net Available Crude Oil" for a Development Area means Available Crude Oil produced from
the Development Area less the quantity of Royalty Oil determined for that Development Area;

“Non-Associated Gas” means Natural Gas which is not Associated Gas;
“Oil Retention Area" has the meaning given in Section 10.6;
"Operating Costs” has the meaning given in Clause 2.4 of Annex B;

"Operator" means Contractor, or where there is more than one corporation comprising
Contractor, the corporation appointed from time to time to organize and supervise Petroleum
Operations;

"Ordnance" has the meaning given in Section 11.1.8;
"Petroleum" means:
(a) any naturally occurring hydrocarbon, whether in a gaseous, liquid, or solid state;

(b) any mixture of naturally occurring hydrocarbons, whether in a gascous, liquid or
solid state; or

(c) any mixture of one or more naturally occurring hydrocarbons, whether in a
gaseous, liquid or solid state, as well as other substances produced in association

with such hydrocarbons;

"Petroleum Operations" means any activity authorised by the Government hereunder, ane | <
includes:

EPSA 2006-05401

exploring for, appraising, developing, producing, transporting, processing,
marketing and exporting Petroleum produced from the Contract Area, and

exporting from the Republic of Iraq; and
(b) _ the construction, installation, operation and decommissioning of structures,

facilities, installations, equipment and other property, and the carrying out of
other works, necessary for the purposes mentioned in Section (a) above;

(a)

production” means any production, transportation, processing, marketing or export activities,
but not Development,

Production Statement” has the meaning given in Clause 5.1 of Annex B;

"Profit Gas" has the meaning given in (as appropriate) Section 6.1.8 or Section 6.2.8;

“Profit Oil" bas the meaning given in (as appropriate) Section 6.1.7 or Section 6.2.7;

"Quarter" means a period of three months beginning on January 1, April 1, July 1 or October 1
of each Gregorian Calendar Year;

"Recoverable Costs" has the meaning given in Article 12;

"Reservoir" means a porous and permeable underground formation containing an individual and

separate natural accumulation of producible hydrocarbons (Crude Oil or Natural Gas or both)
that is confined by impermeable rock and/or water barriers and is characterized by an initial

single natural pressure system;

"Royalty Oil" has the meaning given in (as appropriate) Section 6.1.3 or Section 6.2.3;

"Second Exploration Period" means a period beginning on the first day of the fifth Contract
Year and continuing up to, but no longer than, the end of the seventh Contract Year;

ernment who is seconded to Contractor pursuant to

"Secondee" means an employee of the Gov
agreement to be negotiated and entered

Section 5.3.4 to provide services under a secondment
into between Contractor and the Government;

"Territory" means, for purposes of this Agreement, the area of the Federal Region of Kurdistan
at the date hereof administered by the Government;

Third Exploration Period" means a period beginning on the first day of the eighth Contract
Year and continuing up to, but no longer than, the end of the tenth Contract Year;

“U.S. Consumer Price Index" means the consumer price index published by the US Bureau of
Labor Statistics;

“Value of Production and Pricing Statement" has the meaning given in Clause 6,1 of Annex ce
B; and

EPSA 2006-05-01

‘lcs LS

9

“Work Program and Budget” means a work program for Petroleum Operations and budget
therefor approved in accordance with this Agreement.
12 Headings

‘As used herein, headings are for convenience and do not form a part of, and shall not affect the
interpretation of, this Agreement.

13. Further Interpretation
In this Agreement, unless the context otherwise requires:

13.1 the words "including" and "in particular” shall be construed as being by way of
illustration or emphasis only, and shal] not be construed as, nor shall they take effect as,
limiting the generality of any preceding words;

1.3.2 a reference to an Article, Section, or to an Annex, is to an Article, Section, of or to an
Annex to, this Agreement;

1.3.3 a reference to an agreement (including this Agreement) or instrument, is to the same as
amended, varied, novated, modified or replaced from time to time, according to this

Agreement and as approved by the parties;
1.3.4 the singular includes the plural, and vice versa;
1.3.5 any gender includes the other;
13.6 an agreement includes an arrangement, whether or not having the force of law;

1.3.7 areference to the consent or approval of the Government means the consent or approval,
in writing, of the Government and in accordance with the conditions of that consent or

approval;

1.3.8 "contiguous area" means a geographic area, or a number of areas each having a point in
common with another such area; and

1.3.9 where a word or expression is defined, cognate words and expressions shall be construed
accordingly;

and this Agreement shall enure to the benefit and burden of the parties, their respective

successors and permitted assigns,

14 Annexes
If there is a conflict, the main body of this Agreement prevails over an Annex.gf S

EPSA 2006-05401

15
1.5.1

1.5.2

1.5.3

2.1
2.1.1

2.1.2

2.13

2.1.4

10

Operator

‘The Contractor is appointed as the Operator. If at some future time there is more than
one corporation comprising Contractor, then one of them shall be appointed as the
Operator. The change of an Operator by Contractor shall require the agreement of both
parties, and neither party shall unreasonably withhold or delay its approval of such an
agreement.

For all purposes of this Agreement, the Operator shall represent Contractor, and the
Government may deal with, and rely on, the Operator. The obligations, liabilities, acts
and omissions of the Operator are, additionally, the obligations, liabilities, acts and

omissions of Contractor.
The Operator shall operate under this Agreement from an office located in the Territory.

ARTICLE 2
SCOPE AND TERMINATION

Scope

The law applicable to this Agreement is the Law of the Republic of Iraq as applied and
administered in the Federal Region of Kurdistan, to the extent consistent with
international law, as defined in Article 38 of the Statute of the International Court of
Justice ("Applicable Law"). Contractor shall, at all times and in regard to all Petroleum
Operations, comply with its obligations under Applicable Law.

Subject to this Agreement, Contractor shall:

2.1.2.1 have the exclusive right to carry on Petroleum Operations in the Contract Area
at its sole cost, risk and expense according to an approved Work Program and
Budget;

2.1.2.2 provide all human, financial and technical resources for Petroleum
Operations; and

21.2.3 share in Petroleum from the Contract Area.

Contractor is not authorised to carry on Petroleum Operations in any part of Territory

outside the Contract Area, except to the extent that such Petroleum Operations or other

activities are necessary or desirable for the exploration, development, processing,

transportation, marketing or export of Petroleum produced from the Contract Area.

It is acknowledged that Contractor's activities under Section 2.1.3 are to be included in

Work Programs and Budgets approved pursuant to Article 3. Ss

EPSA 2006-05-01

So Conditions Precedent
tmplementation of the provisions of this Agreement is conditional upon the following:

2.2.1 ratification according to a law which will be issued for this purpose by the KRG pursuant
to the Constitution of the Federal Region of Kurdistan and which will materially comply

with text set out in Annex E; and

approval and ratification within fourteen (14) days of the date of this Agreement by the

2.2.2
board of directors of the Contractor of the terms and conditions of this Agreement.

23 Effective Date and Termination

The effective date of this Agreement is the date on which the conditions precedent set out
in Section 2.2 has been satisfied ("Effective Date”).

2.3.2 This Agreement shall terminate on the first to occur of:
2.3.2.1 all of the Contract Area being relinquished pursuant to Article 10;

23.2.2 the parties so agreeing; or
2.3.2.3 termination pursuant to Section 2.4.
24 Grounds for Termination
The Government may terminate this Agreement:
+.1 forthwith, if:

2.4.1.1 Contractor is insolvent, is adjudged bankrupt or makes any assignment for the
benefit of its creditors, or is adjudged to be unable to pay its debts as the same
fal] due;

2.4.1.2 a petition is filed in a court having jurisdiction or an order is made, or an
effective resolution is passed, for the dissolution, liquidation or winding up of
Contractor;

2.4.1.3 a receiver is appointed or an encumbrancer takes possession of a majority of
the assets or undertaking of Contractor; or

2.4.1.4 Contractor ceases or threatens to cease to carry on its business or execution is
forced against all or a majority of Contractor's property and is not discharged
within fourteen (14) days.

If there is more than one corporation comprising Contractor, and only one of those
corporations is bankrupt or otherwise affected as in Section 2.4.1, then this Agreement
shall not terminate if the other corporation(s) comprising Contractor provide a written whe ‘é

241.5  Cowhactor fails to commence
the Explorakion Work Program

EPSA 2006-05-01 yatteey dheee. (3 ) mon ans

tha date of sig nature of tu
Raneawmint. ¢

12

commitment that they will assume and be liable for the obligations of the bankrupt or
otherwise affected corporation;

on thirty (30) days written notice to Contractor if Contractor is in material default under
this Agreement in respect of a matter involving deliberate and intentional default by
Contractor and where Contractor's performance is not affected by circumstances beyond
its control, and Contractor does not, within that thirty (30) days, commence steps to
remedy the default, and proceed continuously to remedy the default; provided that if
Contractor gives written notice to the Government during that thirty (30) day period that
it will require an additional thirty (30) days in order to commence to remedy the default,
together with justification for this additional period, then the Government has the right to
grant an extension to sixty (60) days from the date of written notice, which extension
shall not be unreasonably withheld by the Government. The time period for remedy of a
default shall be suspended during periods of Force Majeure, and during any period when
Contractor is disputing the occurrence of the default and such dispute is being dealt with

pursuant to Article 15; and

2.4.3 on sixty (60) days written notice to Contractor if Contractor is in material default under
this Agreement and does not, within that sixty (60) days, commence steps to remedy the
default, and proceed continuously to remedy the default to the satisfaction of the
Government; provided that if Contractor gives written notice to the Government during
that sixty (60) day period that it will require an additional thirty (30) days in order to
commence to remedy the default, together with justification for this additional period,
then the Government has the right to grant an extension to ninety (90) days from the date
of written notice, which extension shall not be unreasonably withheld by the
Government, The time period for remedy of a default shall be suspended during periods
of Force Majeure, and during any period when Contractor is disputing the occurrence of
the default and such dispute is being dealt with pursuant to Article 15.

2.5 Surviving Obligations

Termination of this Agreement for any reason, in whole or in part, shall be without prejudice to
rights and obligations expressed in this Agreement to survive termination, or to rights and
obligations accrued under this Agreement prior to termination, and all provisions of this
Agreement reasonably necessary for the full enjoyment and enforcement of those rights and
obligations shall survive termination for the period so necessary. For greater certainty, the
following provisions of this Agreement shall survive termination: Article 9; Article 13; Section
14.1.1, Section 14.2; Article 15; Section 16.2; Section 16.5; Section 16.6; Section 16.7; Article

17; and Section 18.1.

ARTICLE 3
MANAGEMENT OF OPERATIONS

3.1 Constitution of Management Committee

For the purpose of this Agreement there will be a committee (the "Management Committee")
consisting of three representatives from the Government, and three representatives fromyy{ 4

EPSA 2006-05-01

13

as nominated by the Government and Contractor, respectively. The representatives
shall include at least one person who is an executive officer of Contractor. For
of asf its representatives, the Government and Contractor may nominate an alters © Sot in
the absence of the representative. The Government shall appoint one of its representatives as the

i of the Management Committee, and Contractor shall appoint one of its representatives
ice-Chairman. If the Chairman is absent at a meeting of the Management Committee, the
Vice-Chairman shall serve as chairman for that meeting. The Management Committee shall be
formed within thirty (30) days after the Effective Date.

3.2 Meetings

3.2.1 ‘The Management Committee will meet on a regular basis and at least once every two
months, in secure, reasonably accessible locations as the parties may agree. Any member
of the Management Committee may participate in a meeting by conference telephone
och that all members of the meeting can be heard; provided that, at least one meeting
each Quarter shall occur with all members attending in person. A quorum for a meeting
4 of the Management Committee shall be two representatives of each party, including at
} least one of the Chairman and the Vice-Chairman. During the first six months following
; the Effective Date, the Management Committee will meet as often as necessary, The

scale Casein chili iain Aaa
a
g
Ps

3.2.1.1 examining and approving the Work Programs and Budgets for the following
year which Contractor is required to submit under Article 4;

3.2.1.2 reviewing and approving any amendments to a Work Program and Budget

proposed or agreed by either party;

3.2.1.3 reviewing the progress of Petroleum Operations under the current Work
Programs and Budgets;

3.2.1.4 upon application by Contractor, to declare that a Discovery is a Commercial
Discovery;

3.2.1.5 examining and approving any Development Plan submitted by Contractor
under Article 4, or any amendment to a Development Plan proposed or agreed

by cither party;

3.2.1.6 retaining external independent consultants and experts where the parties agree
that independent verification is necessary:

3.2.1.7 establishing appropriate subcommittees to meet from time to time which will
report to the Management Committee, and reviewing such subcommittees
annually for necessary changes to the procedures and representatives of the
subcommittees;

3.2.1.8 reviewing Contractor's proposed details of a marketing policy consistent with
the marketing provisions of Article 6 and Article 7 and all Develo S
Plans;

EPSA 2006-05-01

3.2.2

3.2.3

14

approving the purchase of any individual item within an approved Work
Program and Budget if its price is higher than Five Hundred Thousand
(US$500,000) Dollars or a group of identical items purchased simultaneously
if the total price is higher than One Million (US$1,000,000) Dollars;

3.2.1.9

3,2.1.10 approving the renting or leasing of any equipment, or any engineering or other
service contract within an Work Program and Budget if its annual price is
higher than Five Hundred Thousand (US$500,000) Dollars;

3.2.1.11 establishing the internal policies and procedures of the Management
Committee, and reviewing the policies, procedures and representatives of the
Management Committee for necessary changes,

3.2.1.12 discussing the compliance of the Government and Contractor with their
respective obligations under this Agreement;

3.2.1.13 reviewing the proposed insurance program of Contractor under Section 18.2;
and

3.2.1.14 discussing any other matter relating to Petroleum Operations as delegated to
Management Committee under this Agreement,

Contractor or the Government may request a meeting of the Management Committee at
any time by giving written notice to the chairman. Such notice shall include a full
description of the purpose of the meeting. The chairman shall thereupon call such
meeting by giving fifteen (15) days notice thereof. During the first six months following
the Effective Date, this notice period is reduced to forty-eight (48) hours for mectings
that are conducted by conference telephone.

Decisions of the Management Committee shall be made by a single vote cast by the
Government's representatives and a single vote cast by Contractor's representatives. All
decisions of the Management Committee require that both votes be cast in favour. If the
Management Committee fails to approve:

3.23.1 Contractor's request to declare a Discovery to be a Commercial Discovery;
3.2.3.2 a Work Program and Budget or a proposed amendment thereto;
3.2.3.3 a Development Plan or a proposed or agreed amendment thereto,

3.2.3.4 Contractor's request to approve the purchase of any individual item or a group
of identical items purchased simultaneously pursuant to Section 3.2.1.9, or

3.2.3.5 Contractor's request to rent or lease of any equipment, or any engineering or
other service contract pursuant to Section 3.2:1.10,

then either party shall be entitled to refer the matter for senior management negotiations
pursuant to the provisions of Section 15.2. S

EPSA 2006-05-01

15

ARTICLE 4
WORK PROGRAMS AND BUDGET

Commitment in First Exploration Period

; ing the First Exploration Period, Contractor shall carry out an Exploration Work Program
Budget which shall include at least the following work:

= =41.1 acquisition of not less than 2000 km of 2D seismic data within two (2) years of the

3 Effective Date, acquired with a grid of average spacing of three kilometres, or as
determined to be suitable by the Management Committee, and a minimum of 120 trace
recording and record length of not less than six seconds (two way time TWT),

- 4.1.2 other geological, geophysical (including well velocity surveys) and geochemical studies;
and

4.1.3 the drilling of not less than three Exploration Wells, with the intent of at least one of such
wells penetrating formations of Jurassic age in order to test their commercial
prospectivity.

The intention of this Exploration work program is to make Discoveries as early as possible and

appraise such Discoveries as expeditiously as possible in order to establish Commercial
Discoveries, resulting in early production and export of Petroleum from the Contract Area, a5

illustrated in Annex C.
4.2 Exploration Wells during First Exploration Period

The drilling of Exploration Wells during the First Exploration Period shall occur in accordance
with the most aggressive schedule allowed by the employment of qualified personnel and
availability of suitable equipment, and the operating conditions in the Territory and the Contract
‘Area, Contractor shall comply with the following schedule:

4.2.1 Contractor will commence to identify and mobilize a drilling rig and crew and all
associated supporting equipment and services immediately after the Effective Date in
order to commence work on the first Exploration Well at the earliest possible date, but
not later than twelve months after the Effective Date;

4.2.2 commence drilling of the second Exploration Well not later than twelve months
following rig release of the first Exploration Weil;

42.3. if the first Exploration Well is not a Discovery, Contractor will commence drilling of the
third Exploration Well at the earliest possible date, but not later than twelve months
following rig release of the second Exploration Well;

4.2.4 if the third Exploration Well is a Discovery, Contractor will comply with the provisions
of Section 4.4, and advise the Government not later than three months after rig release

Exploration Wells; and,

$

EPSA 2006-05-01

i
4
4
i

16

4.2.5. if the third Exploration Well is not a Discovery, advise the Government not later than
three months after rig release from the third Exploration Well whether it intends to
conduct the drilling of further Exploration Wells.

43 Testing of Selected Structures

if nt Committee determines that there is sufficient technical information supporting
the drilling of Exploration Wells on the Shakal, Kalar and/or Daquq-Bowanoor structural trends,
the Mubject to approval of the Exploration Work Program and Budget by the Manageme
inet anitiee, the Exploratory Wells to be drilled pursuant to Section 4.1 will be performed so as to

result in:

4.3.1 _ the drilling of one Exploration Well into a structure identified by Contractor in the Shakal
structural trend;

4.3.2. the drilling of one Exploration Well into a structure identified by Contractor in the Kalar
structural trend; and

4.3.3 the drilling of one Exploration Well into a structure identified by Contractor in the
Daqug-Bowanoor structural trend,

all Exploratory Wells targeting these structural trends will be at locations of Contractor's choice

4.4 Appraisal Program

If during the First Exploration Period an Exploratory Well results in a Discovery, then subject to
approval of the Appraisal Work Program and Budget by the Management Committee, Contractor
art vommenee to appraise the Discovery in accordance with the following schedule:

4.4.1. Contractor may cither:

44.1.1 commence to identify immediately after declaration of the Discovery and
contract and mobilize a seismic crew at the earliest possible date, but no later
than three months after the declaration of the Discovery; and thereafter
promptly commence such infill 2D or 3D seismic surveys (or both) as
Contractor determines to be appropriate in the circumstances; or

44.1.2 commence drilling of the first Appraisal Well of the Discovery at the earliest
possible date, but no later than the later of:

44.121 two months following rig release from the Exploration Well
which was declared to be a Discovery; and

441,2.2 three months following completion of interpretation of any
=) iii

é

EPSA 2006-05-01
17

provided that if Contractor elects to conduct a seismic survey, the drilling of
any Appraisal Well is contingent on Contractor's satisfaction with the results

of the seismic survey;
if Contractor determines that the results of the first Appraisal Well warrant further
appraisal activity, Contractor may either:

4.42.1 commence drilling of second Appraisal Well at the earliest possible date, but
not later than two months following rig release from the first Appraisal Well;
or

4.42.2 conduct such infill 2D or 3D seismic surveys (or both) as Contractor
determines to be appropriate in the circumstances, and contingent on
Contractor's satisfaction with the results of the seismic survey, commence
drilling of a second Appraisal Well at the earliest possible date, but not later
than six months following completion of interpretation of such infill 2D or 3D
seismic surveys, provided that if Contractor elects to conduct a seismic
survey, the drilling of any Appraisal Well is contingent on Contractor's
satisfaction with the results of the seismic survey; and

44.3. if Contractor determines that the results of the second Appraisal Well warrant further
appraisal activity, Contractor may either:

4.43.1 commence drilling of the third Appraisal Well at the earliest possible date, but
not later than two months following rig release from the second Appraisal
Well; or

4.43.2 conduct such suitable infill 2D or 3D seismic surveys (or both), and
contingent on Contractor's satisfaction with the results of the seismic survey,
commence drilling of a third Appraisal Well at the earliest possible date, but
not later than six months following completion of interpretation of such infill
2D or 3D seismic surveys.

44.4 Depending on the results of any Appraisal Well or 2D or 3D seismic surveys, Contractor

44.4.1 request that the Management Committee declare a Discovery to be a
Commercial Discovery; or

444.2 cease drilling Appraisal Wells and conducting other geological, geochemical
and geophysical surveys if Contractor determines that Discovery is not a
Commercial Discovery; provided that Contractor may, in appropriate
circumstances, declare that the Discovery is an Oil Retention Arca or Gas
Retention Area; or

4.44.3 continue drilling additional Appraisal Wells and conducting other geological,
geochemical and geophysical surveys until Contractor is satisfied or not that of S

EPSA 2006-05-01

the Discovery is a Commercial Discovery, an Oil Retention Area or a Gas
Retention Area,

Factors Affecting Schedule of Exploration and Appraisal Activities in the First
Exploration Period

45

Neither party shall introduce any unnecessary delays that will hinder the performance of the
Exploration and Appraisal activities described in Sections 4.2 and 4.4, and will direct their

ntatives on the Management Committee to reflect the intent of Sections 4.2 and 4.4 in the
approvals and decisions coming before the Management Committee.

The parties acknowledge that circumstances may affect the ability of Contractor to mect the
desired schedule of Exploration and Appraisal activities as contemplated by Sections 4.2 and 4.4.
These circumstances include:

45.1 the availability of qualified personnel for Contractor or its subcontractors to perform
Exploration work;

4.5.2. the availability of seismic crews and equipment for the conduct of Exploration work in
the Contract Area;

4.5.3. the availability of drilling crews and rigs suitable to the conditions of the Contract Area

to the structural trends described in Section 4.3, and meeting the health, safety and
environment standards of Contractor and the Government,

4.5.4 the availability and schedule for delivery of drill pipe, drill bits, drilling mud and other
drilling services, including well logging;

4.5.5 the operating conditions in the Territory and the Contract Area;

4.5.6 the ability to mobilize crews, equipment and materials to the Contract Area and within
the Contract Area; and

4.5.7 _ any other circumstances that result in delays to the schedule of Exploration and Appraisal
work and that is outside of the reasonable control of Contractor.

45,8 If there is a delay for any of the above reasons that affect the ability of Contractor to meet
the desired schedule of Exploration and Appraisal activities as contemplated by Sections
4.2 and 4.4, then there will be an extension to the performance time for such activities by
a number of days equal to the duration of the delay caused by such reasons, without the
need to declare the occurrence of an event of Force Majeure. 5

EPSA 2006-05-01

19

46 Commitment in Second Exploration Period

During the Second Exploration Period, Contractor shall carry out an Exploration Work Program
and Budget which shall include at least the following work:

4.6.1 acquisition of 1,000. km of 2D seismic data within eighteen (18) months of the
commencement of the Second Exploration Period or an equivalent amount of 3D seismic
data as determined to be suitable by the Management Committee, acquired with a
minimum of 120 trace recording and record length of not less than six seconds (two way
time TWT);

4.62. such other geological, geophysical and geochemical studies (including without limitation
3D seismic) as determined to be suitable by Contractor; and

{
}
4
|
j
\

4.6.3 the drilling of three Exploration Wells, if Contractor determines there is sufficient
technical information to support the drilling of such Exploration Wells.

> 47 Commitment in Third Exploration Period

During the Third Exploration Period, Contractor shall carry out an Exploration Work Program
and Budget which shall include at least the following work:

4.7.1 acquisition of 500 km of 2D seismic data, acquired with a minimum of 96 trace recording
and record length of not less than five seconds;

4.7.2 such other geological, geophysical and geochemical studies (including without limitation
3D seismic) as determined to be suitable by Contractor; and

4.7.3. the drilling of three Exploration Wells, if Contractor determines there is sufficient
technical information to support the drilling of such Exploration Wells.

48 Performance of Exploration Work Program and Budget

4.8.1 If any well forming part of the Exploration Work Program and Budget provided for in
this Article 4 is abandoned for any reason other than a reason specified in Section 4.8.2
before reaching the defined objectives of such well, Contractor is permitted to drill a
substitute well. In this event, the First, Second or Third Exploration Period, as the case
may be, shall be extended by a period of time equal in length to the time spent in
preparing for and drilling the substitute well, including mobilisation and demobilisation
of the drilling rig, if applicable. The time of commencement of a substitute well will be
treated as the time of commencement of the well that it replaces.

4.8.2 Any well which forms part of the Exploration Work Program and Budget provided for in
this Article 4 shall be drilled to such depth as is necessary for the evaluation of the
structural trend established by the available data and which Good Oil Field Practices and
Contractor's reasonablé judgement would require Contractor to attain, unless before

reaching such depth: S$

EPSA 2006-05-01

49

4.9.1

4.9.2

4.9.3

20

a formation stratigraphically older than the deepest target formation is
encountered; or

repeated stratigraphic formations typical in a geological fold and thrust belt
are encountered so as to indicate to Contractor that the well is unable to reach
its target horizon; or

further drilling would present an obvious danger, such as but not limited to the
presence of abnormal pressure or excessive losses of drilling mud
(recognizing that Contractor needs to be prepared with a drilling assembly and
drilling mud system to contain well pressures of up to 10,000 psi for the first
Exploration Well, and also be prepared for lost circulation zones expected to
be encountered in the shallow drilling section); or

4.8.2.4 impenetrable formations or formations of unexpected hardness as to render
them functionally impenetrable are encountered; or

4.8.2.5  Petroleum-bearing formations are encountered which require protection by
running casing or liner, thereby preventing planned depths from being
reached; or

4.8.2.6 Contractor and the Government agree to terminate the drilling operation; or
4.8.2.7 the Government confirms that the drilling obligation has been fulfilled.

In such circumstances the drilling of any such well may be terminated at a lesser depth
and shall be deemed to have satisfied Contractor's obligations in respect of that well.

Consequences of Non-Performance

the effect of relieving Contractor of its obligation to perform the required amount of
Exploration in such Exploration Period without the written consent of the Government.

If, ina Contract Year, Contractor carries out more Exploration activity than is required of
it under the Exploration Work Program and Budget for that Contract Year, the excess
shall be credited against Exploration activity to be carried out in the following Contract
Year and, to the extent in excess of that Exploration activity, shall be further carried

forward, including to a subsequent Exploration Period.

For the purposes of the foregoing provisions of this Article 4 and Annex B, and except
with the consent of the Government, no work in a Development Area will be reg: as
Exploration except in respect of a Reservoir in which no Discovery has been

EPSA 2006-05-01

21

4.11, Contractor shall carry out Petroleum Operations substantially in
with Work Programs and Budgets approved by the Management Committee. Such

val by the Management Committee is without prejudice to any other obligations or

Emergency and Other Expenditures Outside Approved Work Programs and
Budgets

4.11.1 Without further approval by Management Committee, the total of all over-expenditures
under any Work Program and Budget for any of the first four Contract Ycars shall not
exceed twenty percent (20%) of the total expenditures in that Work Program and Budget,

exceed tem poequent Contract Year shall not exceed ten percent (10%) of the total
expenditures in that Work Program and Budget.

4.11.2 Contractor shall promptly inform the Management Committee if it anticipates (or should
reasonably anticipate) that any such limit in Section 4.11.1 will be exceeded and seck, in
the manner provided in this ‘Article 4, an amendment to the appropriate Work Program

“4il

sacs aaa toh nit odbc Snare aati teone ome rennamrnn

4.113 In determining whether to approve the over-expenditures contemplated in Section 4.11.1,
the Management Committee shall consider whether such increases are necessary to
complete the program of works, provided that such increase is not the result of any failure
of Contractor to fulfil its obligations under this Agreement.

4.11.4 Nothing in Section 4,10 or Section 4.11.1 precludes or excuses Contractor from taking all
necessary and proper measures for the protection of life, health, the environment and
property if in Contractor's sole opinion there is an emergency or substantial risk of an

an employee, contractor or third party, or serious property damage; strikes and riots; or
evacuation of the Operator's personnel). As soon as reasonably practicable, the Operator
ofl inform the Government of the details of the emergency and of the actions it has taken

4.11.5 Both parties recognize that it is not possible practically to determine conditions for all the

See eval intention to exert all the proper efforts to overcome any Fmetee et
requirements wherever there is no provision specifically addressing the situation in this
Agreement.

4.12 Exploration

4.12.1 Contractor shall submit annually, for the approval of the Management Committee, at least
sixty (60) days before the beginning of the following Contract Year, the Exploration S

EPSA 2006-05-01

22

Work Programs and Budgets required by Sections 4.1, 4.6 and 4.7 for each Contract

Year.

Contractor is not obliged to carry out more Exploration in any Exploration Period than is
required by Sections 4.1, 4.6 and 4.7. Contractor's obligations to perform Exploration
during the First Exploration Period shall be treated as having been fulfilled at the earlier

during he Fi ing. aired 2000 km of 2D seismic dita Wt CtO too og

on acquisition of 2D seismic data, conduct of geological, geophysical and geochemical
studies (including without limitation 3D seismic) and the drilling of Exploration Wells.
‘After the end of the First Exploration Period, if Contractor has relinquished all of the
after the end of tn Marner han such pats thereof a8 a conte al

4.12.3

4.13 Discovery and Appraisal
4.13.1 Contractor shall notify the Government immediately of the results of a Discovery.

following Contract Years; provided that, if the parties shall not have agreed commercial
terms as set forth in Section 6.1.8 or Section 6.2.8, the undertaking of any Appraisal of a

4.13.3 From time to time Contractor may submit, for the approval of the Management
Brom ime smnendments 1 the Appeaisal Work Program and Bude

4.13.4 An Appraisal Work Program and Budget for a Contract Year will be such as would be
Aan Appraisal Work Pom eckng aligenty © appraise (io ascoranes, Or
Agreement and Good Oil Field Practice) a Discovery with a view to determining if it is,
either alone or in combination with other Discoveries, a Commercial Discovery. Unless
Management Committee otherwise directs following 4 detailed report prepared by
Management Comm er the Discovery should be appraised, Conacioe £0
no obligation to appraise a Discovery where expected production volumes and current

nobis guest th woud mtb zon 0 pre develo of

Discovery.

4.14 Commercial Discovery

4.14.1 Contractor may, at any time and having regard to Section 4.14.2, propose the
Management Committee declare that Commercial Discovery has been s

EPSA 2006-05-01

|

t
i
i
|

Sea ante yen’

se propos ito be made in vch nner and be accompanied by et SoU
data and information, in accordance with Good Oilfield Practice, including Contractor's
nd information, of the Cont Area 10 be declared a "Developmen CS
Contractor's proposal for the Development Area will be a single contiguous area
encompassing the Field in which the Commercial Discovery has been made, plus a
cocompassing cient to cover the probable and posible extent of in acorns
with Good Oil Field Practice.

gi42

Commercial Dissow} Wing regard to he regirement to eneompus the ig
the Commercial Discovery has been made, plus a reser i
probable and possible extent of it, in accordance with Good Oil Field Practice. If the
j Management Committee does not approve the declaration of a Commercial Discovery oF
| Management Of ie Development rea, then within tisty (0) days Shes Bo ike
|

request that the matter be resolved by senior management negotiations pursuant to the
provisions of Section 15.2.

4 4.14.4 The Contractor may request, and the Management Committee approve, at any time and
i The Contr Hy eee of« Development Area as may be reared © S098
encompasses the Field concerned. The process of increasing the Development Area shall
follow the same steps as in Sections 4.14.2 and 4.14.3 above.

4.15 Development Plan

4.15.1 As soon as practically possible, but not later than nine (9) months after the declaration of
As soon a PrsArea, end in the manner required by the Goveramens Corer "i
submit, for the approval of the Management Committee, a plan (the "Development Plan")

for the Development Area.

4.15.2 From time to time, and in like manner, Contractor may submit, for the approval of the
Management Committee, amendments to the Development Plan.

4.15.3 A Development Plan will be such as would be undertaken by @ corporation seeking
diligently to develop and exploit (in accordance with this Agreement and Good Oil Field
Practice) the Petroleum in the evelopment Arca in the long term, best interests of the

parties.
4.15.4 Except with the consent of the Management Committee, and without prejudice to the
generality of Section 4.15.1, a Development Plan shall include:
4.15.4.1 a description of the proposed reservoir development and management
program;

4.15.42 details of, S

‘EPSA 2006-05-01

pn eee eee er

4.15.43

4.15.44
4,154.5

4.15.46

4.15.47

4.1548

415.49

4.15.4.10
4.15411

EPSA 2006-05-01

24

4154.2.) the geological and the reservoir work performed, reserve
assessment, and the production profiles simulated, in order to
reach the best development alternative;

4.15.4.2.2 __ the production, treatment, transportation and export facilities to
be located in the Territory or outside of the Territory;

4.15.4.2.3 facilities for transporting the Petroleum from the Contract Area
and the Territory; and

4.15.42.4 _ facilities, wherever located, which are connected to any such

facilities as aforesaid and which (or the operation of which)
rare affect the integrity, management or operation thereof

the production profiles for all hydrocarbon products, including possible

injections for the life of the Development, the commencement of Production

and the specific rates of Petroleum production, and the level of production and
of deliveries which Contractor submit, should constitute the start of

Commercial Production;
a marketing and lifting plan, including provisions for joint marketing;

sn eavironmentalimpoct statement, and proposils for environmental
management covering the life of the Development;

Contractors proposals for ensuring the safety. health and welfare of
individuals in or about the proposed Petroleum Operations,

Contractor's proposals for:

4.15.4,7.1 the use of local goods and services;

4.15.4.7.2 training and employment of nationals resident in the Territory;
and

4.15.4.7.3 processing Petroleum in the Territory;

the estimated capital expenditure covering the feasibility, fabrication,
installation, commissioning and pre-production stages of the Development;

an evaluation of the commerciality of the Development, including a full
economic evaluation,

Contractor's proposal for financing of the Development;

such other data and information Gncuding in reapect of insures ye

obtained by Contractor, buyers and shippers of Petroleum) as Good Oil
Field Practice requires, 53

pieces oa

yanteete ee

seat andancie nna

4
‘
{
25

“© 4.45.5 The Management Committee shall approve or recommend revisions to the Development
Plan proposed by Contractor within 90 days after receipt. If the Management Committee
ne Development Plan, the matter shall be referred for senior

4.16.1 Contractor shall submit, for the approval of the Management Committee, a "Development
Work Program and Budget" for each Development Area for each Contract Year, At any

H

3

j

j 4.16 Development Work Programs and Budgets

bi

i

i Work Program jme to time, Contractor may submit, for approval, amendments toi
{

Work Program and Budget for a Contract Year shall be substantially in

4.16.2 A Development
accordance with the Development Plan for the Development Area.

j 4.17 EHS Plan

4.17.1 Within three (3) months of the Effective Date, Contractor shall prepare and submit to the
Mi Committee for its approval, its plans for managing the environment, health
and safety relating to Petroleum Operations (the "BHS Plan").

4.17.2 sThe EHS Plan shall describe the procedures to be adopted by Contractor with respes ‘0
4,17.2.1 the protection of the ‘ronment (including air, land and water and all

organic and inorganic matter and living organisms); and

4.17.2.2 health, safety and welfare of persons in or affected by Petroleum Operations.

4.17.3 The procedures contained in the EHS Plan shall include such standards, practices,
The rocedes oees and shall require Contractor to do (and refrain fiom doit) £2
methods and Pre which are the most appropriate of such standards, pctces, method
procedures and things as:

employed by others exploring for, developing or exploiting Petroleum in

4.17.3.1_ are
the Territory, with due and proper consideration for special circumstances,

4,173.2 are employed by Contractor or any of its Affiliates in a comparable place in
comparable circumstances, with due and proper consideration for special
circumstances; and
4.1733 are otherwise required by Applicable Law or this Agreement;

4.174 in order to reduce the risks to persons andthe environment by Petroleum Operations 4
much as reasonably practicable. 4
4.17.5 she EHS Plan sll be reviewed annually and amended by Contactor fom Sipe fo See

The EH Phavessary to ensure its continuing compliance with Section 417.» Me be ee
thereby become |

that any standard, practice, method, procedure or thing shall

EPSA 2006-03-01
q
i
i
i
1
i

26

protective to persons and the environment without the consent of the Management

Committee.

418 Information

Jn connection with any geological, geophysical or geochemical surveys, seismic surveys and the

drilling of any Exploratory Well, Appraisal Well or Development Well, Contractor shall provide

the Government with all original field and processed data and Contractor's interpretation and
on its final conclusion thereof, including interpretation and processing methods, within 60

days of receipt by Contractor.

ARTICLE 5
CONDUCT OF WORK

5.1 Proper and Workmanlike Manner

5.1.1 Contractor shall carry out Petroleum Operations, and shall ensure that they are carried on,
in a proper, efficient and workmantike manner, and in accordance with this Agresmeht
ot Good Oil Field Practice and such practices and procedures employed in the
petroleum industry worldwide by prudent and diligent operators in similar circumstances.

5,12 In particular, Contractor shall carry on Petroleum Operations, and endeavour that they are
carried out, in such a manner as is required by Section 5.1.1 to:

5.1.2.1 protect the environment {including the atmosphere and the prevention of
pollution) and ensure that Petroleum Operations result in minimum ecological
damage or destruction, in accordance with the approved EHS Plan;

5.1.2.2 ensure the safety, health and welfare of individuals in or affected by
Petroleum Operations, in accordance with the approved EHS Plan;

5.1.2.3. manage the resources in a way which has long-term benefits to the Federal
Region of Kurdistan and Contractor;

5.1.24 maintain in safe and good condition and repair, the Contract Area and all
structures, facilities, installations, equipment and other property, and other
works, used or to be used in Petroleum Operations;

5.1.2.5 comply with maximum axle bearing capacities of roads leading to and within
the Contract Area; and generate sufficient electrical power as required for
Petroleum Operations without putting load on regional or national power
network;

5.1.2.6 abandon, decommission, remove or dispose of the property and other works
mentioned in Section 5.1.2.4, clean up the Contract Area to the conditions as
of the Effective Date and make } good and safe, and protect and restore the
environment, on the earlier atl ¢

EPSA 2006-05-01

renee Aa eR

Mane nas puntata on inet iment ee
§,1.2.6.1 termination of this Agreement, unless the Government

risks and liabilities associated with future Petroleum
Operations and Contractor shall be released from all
obligations and liabilities for the portions of the Contract Area
which are taken over by the Government, including without
Timitation all liability for abandonment of and
decommissioning of such portions of the Contract Area; and

§.1.2.6.2 when no longer required for Petroleum Operations;

control the flow and prevent the waste or escape of Petroleum, water or any
product used in or derived by processing Petroleum;

5.1.2.8 prevent the escape of any mixture of water or drilling fluid with Petroleum
51.2.9 treat and re-use drilling fluids to the maximum extent practical;

|
H
t
?
H
<

5.1.2.10 prevent damage to Petroleum-bearing strata in or outside the Contract Area;

§.1.2.11 keep separate:

5.1.2.111 each Reservoir discovered in the Contract Area, provided that
production from Reservoirs of same pressure system and
similar oil qualities may be commingled; and

5.1.2,11.2 such of the sources of water discovered in the Contract Arca as
the Government directs;

except with the consent of the Government;
§.1.2.12 prevent water or any other matter entering any Reservoir through wells in the
Contract Arca, except when required by, and in accordance with, the
Development Plan and Good Oil Field Practice;
5.1.2.13 minimise interference with pre-existing rights and activities; and
5.].2.14 to remedy in a timely fashion any damage caused to the environment,
52 Access to'Contract Area

5.2.1 Subject to law and to this Agreement, Contractor may enter and leave the Contract Area

at any time for the purposes of Petroleum Operations. Contractor will provide the
Government with the notifications required by Applicable Law so as to permit access %

EPSA 2006-05-01

online doses sry

5.3

$3.1

5.3.2

$3.3

53.4

28

tne Contact Area, and the Goverment wil assist in providing any reqied Perm
approvals or other ‘authorizations required.

Except with the consent of the Government, Contractor shall ensure that individuals,
equipment ‘ie not enter the Contract Area without mecting the Sry
requirements of the Applicable Law, and shall notify the Government of all individuals,
vessels, ai he Applica structures entering oF leaving the Contract. Area for the
purposes of Petroleum Operations.

Goods, Services, Training and Secondment

Contractor shall:

53.1.1 give preference to the acquisition of goods and services from individuals

tased in the Federal Region of Kurdistan, provided they are offered on

competitive terms and conditions, having regard to quality, price, and time of
delivery; and

53.1.2 with due regard to occupational health and safety requirements give
preference in employment in Petroleum Operations to qualified nationals
residing in the Federal Region of Kurdistan.

Except with the consent of the Government, Contractor shall draw to the attention of
Tiers based in the Federal Region of Ki i in accordance with Government
policy, all opportunities for the provision of locally-available goods and services for

Petroleum Operations.

shalt plan and implement training programs for such local personnes SS
Oren sal Goverment, The cos of sch ting ogams Sh SONS
Recoverable Costs. Contractor's proposed training program for each Contract Year shall
be subject to the approval of the Management Commitee, During the first Contract
Year, Contractor's expenditures on training shall be 1.5% of the ‘ork Program & Budget
Yeas, Contactors Pom in cach subsequent Conact Year, the tuning PA Te
shall be the greater of US$1,500,000 and 1.5% of the Work Program & Budget for the
Contract Year. Lee eadar Year, the training program shall include five seadeats
scholarships for masters or doctorate programs at universities in Canada. If in any
scholarships for ma soca nat make ining expenditures in. ao amount Savers
Calendar Yess, Conta dora hall be cari forward and added wo the redlrd

training expenditures for the following Calendar Year.
convacor shal offer to te Goverment he opportuni to nominate Seowesst © oe

Contractor sal of fr the purposes of training Secondess or ening in Se
conduct of Petroleum Operations, in accordance with the following provisions:

53.4.1 The Government acknowledges that Contractor shall engage or retain only
such Secondees as are reasonably necessary to conduct Petroleum Operations

EPSA 2006-05-01

S

29

5.3.4.2 Contractor shall determine the number of Secondees, their hours of work, the

designated purpose and scope of such persons, minimum isc,
¥ Qualifications and experience required and, subject to the secondmert
visions below, the selection of such persons, and the compensation to bs

compensation package of Secondees shall not exceed that of other locally
recruited employees of Contractor of similar rank and experience.

5343 Either party may propose secondment for a designated purpose. Any proposal
for sevondment must include the: designated purpose and scope of
secondment, including duties, responsibilities, and deliverables; duration of
the secondment; number of Secondees; work location and position within the
Contactor’s organization of each Secondee; and estimated costs of the
secondment.

53.4.4 If such secondment position is approved by Management Committee,
Contractor shall request the Government to nominate, by a specified date,
qualified to be the Secondee for such position, The Goverment

has the right (but not the obligation) to nominate for each secondment position

‘one or more proposed Secondees who the Government considers qualified to

53.4.5 It is recognized that the number of potential Secondee positions shall vary
with the amount of activity involved in performing the Petroleum Operations.
we rdices shall be added as appropriate as operations expand during the
Exploration Phase and for any Development.

5.3.4.6 Subject to the foregoing provisions regarding the number of potential

‘Agreement shall require Contractor to expend in any Contract Year an amoteh
in excess of US$500,000 for salaries, benefits, travel and expenses for
Secondecs. Contractor's costs for Secondees shall be a Recoverable Cost. !

5.3.4.7 Contractor and the Government will negotiate in good faith the secondment
agreement(s) required to give effect to this Section 5.3.4. If the parties cannot

saree on @ suitable secondment agreement, the matter shall be refereed TY
senior management negotiations pursuant to the provisions of Section isaQl

EPSA 2006-05-01
30

54 Flaring of Natural Gas
xcept with the consent of the Government, such consent not to be unreasonasty withheld or

: relayed, or in an emergency, Contractor shall not flare Natural Gas. However, Contractor shall

$e eyed to flare Natural Gas where it is necessary to do so for testing or in ondes fo Sondoct
be er/gurn Operations for the recovery of Crude Oil, in accordance with Good Oil Field lraetos,
ech pracdces and procedures employed in the petroleum industry worldwide by prudent And
diligent operators in similar circumstances. If there exists an alternative use for gas which is
Giigemciel having regard to required capital and operating costs, Contractor shall tas
commercially reasonable efforts to utilize Natural Gas for such alternative purpose, and the costs
of doing so shall be Recoverable Costs.

5,5 Operator and its Sub-Contractors

5.5.1 The Operator may carry out Petroleum Operations using its own resources and staff, br
those of its agents and sub-contractors. However, the Operator may not subcontract the
performance of the entire Work Program to a single subcontractor without the prior
written consent of the Management Committee.

$52 This Section 5.5 does not relieve Contractor of any obligation or liability under this
Agreement, and the carrying out of Petroleum Operations by its agents or sub-cchttanitr®
who have been subcontracted in accordance with Section 5.5.1 does not relieve the
Operator of any obligation or liability under this Agreement.

ARTICLE 6
SHARING OF PETROLEUM

The Government shall within four (4) months after the first declaration of a Commercial
Discovery, by notice to the Contractor, select for the term of this Agreement either Ss
provisions of Option A as set out in this Article 6 or the provisions of Option B as set out in this
Article 6. Such selection will be irrevocable. In default of the Government making such
selection, the provisions of Option B in this Article 6 will irrevocably apply to this Agreement.

Option A
6.1 Allocation of Petroleum under Option A

6.1.1 Petroleum Required for Petroleum Operations

Contractor shall have the right to use free of charge Petroleum produced from the
Coat Area to the extent reasonably required for Petroleum Operations under the

Agreement.
6.1.2 Measurement Point

All Available Crude Oil and Available Natural Gas shall be measured at the applicable
Field Export Poin! ) in the manner described in Section 8.4 and allocated as set forth in

this Section 6.1
$

EPSA 2006-05-08

31

6.1.3 Royalty Oil

The Government shall be entitled to a royalty ("Royalty Oil") for each Development Area
producing Crade Oi] calculated as follows:

If the Field Price of Crude Oil is USS$45.00 per barrel ot less

Royalty Oilm = 12% x FPm-1 x ACOm

If the Field Price of Crude Oil is greater than US$45.00 per barrel
Royalty Oils = Lesser of: (a) 35% of ACOm, and

() (12% x SUSAS + 65% x (FPa.1-USS45) x ACOm
FP pi

where:

Royalty Oile: means the amount of Royalty Oil, expressed in bares, in the month From
the Development Area

FP -1 means the Field Price of Crude Oil produced from the Development Area in
the previous month, expressed in US$ per barrel

ACOm sncans the quantity of Available Crude Oil, expessed in barrel, produced and
saved in the month from the Development Area.

The above calculation shall be performed for each Development Area producing Crude

Oil.
The above formula is expressed as the product of the total amount of Available Crude Oil

The or oy the proportions detemmined according t the following abe

“A fraction (expressed as a percentage)
having as a numerator 12% of the Field Price
of Crude Oil in the previous month and a
denominator of the Field Price of Crude Oil
jn the previous month

Oil in the previous month

35% of Available Crude oil of

EPSA 2006415-01

6.1.4

asnanorrpenninsenttine vers

6.1.6

32

A table describing the Royalty Oil at certain prices, and @ sample calculation of Royalty
A abe deme S "Aomex D~ Pat A wodet the bending oe If there is a
oe flet between the Royalty Oil calculation stove and the table and example in Annex D
_ Part A, the Royalty Oil calculation above will prevail.

The price categories for the Field Price of Crude Oil and the Dollar amounts described
above shall be adjusted for inflation in accordance with Section 6.4. The Field Price of
Crude Oil in a month for inflation at Aron sal be determined in accordance wi
Article 8.

Cost Recovery

Contractor shall recover its Recoverable Costs to the extent of and out of the following
conc al won At all Net vale Crue, 0, om ach
Development Area ("Cost Recovery Oil") and Available Natural Gas produced from each
Development Area ("Cost Recovery Gas").

6.1.4.1 Cost Recovery Oil

The maximum amount of Cost Recovery Oil in every month shall be the product of: (a)
re Available Crude Oil in that month, and (b) 5096.

neue deen the Cost Reo oi kc raucon Ma ng
calculation of Cost Recovery Oil, is Toned ax Annex D — Part A under the heading

"Cost Recovery Oil”. If there is a conflict between the Cost Recovery Oil calculation
"Cost Roane, OM ein Amex D~Pst A the Com Rene OH AHA

6142 Cost Recovery Gas

oe vst amount of Cat Recover asin eve oth aD We A (a)
‘Available Natural Gas in that month, and (b) 75%.

Allocation of Cost Recovery Oil and Gas

Each month Contractor shall have the right to take dispose of that quantity of Cost
i ort gh, when valued at Field Price, equals the

amount of total Recoverable Costs incurred in such month plus those Recoverable Costs

wich bays va month shall be caried forward and she be recoverable out of Cost
Recovery Oil and Cost Recovery Gas in subsequent months until fully recovered, but not

Excess Cost Recovery Oil and Gas

If Contractor recovers all of its Recoverable Costs out of Cost Recovery Oil and Cost
comma mene ct aes oP

EPSA 2006-05-01

33

accordance with Sections 6.1.7 and 6.1.8, Where there

and Available Natural Gas.
Profit Oil

30% of the portion exceeding 20,000

_| Available Crude Oil
92.5% of the portion exceeding

A table describing the Profit Oil allocation at certain producti

calculation of Profit Oil, is attached as Annex D ~ Part

ia that month shal be included as Profit Oil or Profit Gas in that month and arocsied

is both Net Available Crude Oil

and Available Natural Gas produced in such @ month, recovery of Recoverable Costs
sail occur on a pro rata basis with respect to the revenues from Net Available Crude Oil

Net Available Crude Oil produced from each Development Area in a month which is not
Cost Recovery Oil shall be referred to as "Profit Oil". Profit Oil from each Development
Cost Recovery Sh shall be allocated between Contractor and the Government sf ie

vxnount of Profit Oil available in a month and the sum of the

50 of the first 20,000 bopd divided SSC of the fist 20,000 bopd divided
by the average daily production of by the average daily production of
| Available Crude Oil in the moath ‘Available Crude Oil in the month
exceeding

10% of the portion exceeding 20,000
bopd and up to 40,000 bopd divided
by the average daily production of
‘Available Crude Oil in the month

0% of the portion exceeding 40,000
bopd and up to 60,000 bopd divided
by the average daily production of
Available Crude Oil in the month

40% of the portion exceeding 60,000
bopd and up to 80,000 bopd divided
by the average daily production of
‘Available Crude Oil in the month

25% of the portion exceeding 80,000
bopd and up to 100,000 bopd divided
by the average daily production of
Available Crude Oil in the month

ion rates, and a sample
‘A under the heading "Profit Oil".

If there is a conflict between the Profit Oil calculation above and the table and example in

‘Annex D — Part A, the Profit Oil calculation above will

6.1.8 Profit Gas

Available Natural Gas produced from each Development Area in a month which is not
Cost Recovery Gas shail be referred to as "Profit Gas". a «

EPSA 2006-05-01

prevail.

Profit Gas shall be allocate

34

between the Government and Contractor on commercial terms to be negotiated in good
bet the Government and Contractor in such « manner and at such © tine 6° EX

Gas on such terms and conditions which would provide economic returns to Contractor
pone to those established in this Agreement for the commercial development of
ic Oil.

Local Community Benefit

Contractor shall pay and the Goverament shall be entitled to a "Local Community
cone to be utilized by the Government exclusively forthe benefit ofthe population of

the Federal Region of Kurdistan who reside in the vicinity of the Petroleum Operations,
determined as follows:

61.9.1 Calculation of Local Community Benefit

Contractor shall pay and the Government shall be entitled to an amount (the "Lec
Community Benefit") in cash from each Development Area producing Crude oil,
calculated as follows:

LCBy =10% x FPm—-1X CPOm

where:

LCB, | means the amount of Local Community Benefit, expressed in USS, in the
month from the Development Area

FP,.1 means the Field Price of Crude Oil produced from the Development Area in
the previous month, expressed in US$ per barrel

CPO, means the quantity of Contractor's Profit Oil, expressed in barrels, produced
and saved in the month from the Development Arca.

‘The above calculation shall be performed for each Development Area producing Crude
Oil.

A table describing the Local Community Benefit at certain production rates, and a sample
calculation of Local Community Benefit, set out in Annex D Part A under the heading
“Local Community Benefit". If there is a conflict between the Local Community Benefit
"Local Commute table and example in Annex D Part A, the calculation resulting
from the Local Community Benefit formula above will prevail.

6.1.9.2 The Dollar amounts described above shall be adjusted for inflation in
accordance with Article 6.4. The Field Price of Crude Oil in a m for a
Development Area shall be determined in accordance with Article 8, ¢

EPSA 2005-05-01

35

61.9.3 Option of Government to convert Local Community Benefit into working
Interest

6.1.9.3.1 The Government shall have the option within four (4) months after

Contractor of the Government's desire with immediate effect to
convert the Local Community Benefit payable by the Contractor
under this Agreement into a ten percent (10%) working interest in
the Contractor’s rights and obligations under this Agreement, such

6.1.9,3.2 With effect from the date of the notification by the Government to
the Contractor referred to in Section 6.1.9.3.1, (1) the obligation of

the Contractor to pay any Local Community Benefit will
irrevocably terminate and (2) the Government and the Contractor

ire ettish all necessary arrangements for the holding by sie

wholly owned Government entity referred to in Section 6.1,9.3.1

of a ten percent (10%) working interest in the Contractor's rights

6.1,9.3.1 will become a ten percent (10%) participant in the
Contractor’s rights and obligations for purposes of the

implementation of this Agreement.
6.1.9.3.3 The parties agree that, in the event of the Government exercising
its option under Section 6.1.93.1, they will that the

into w yoint Operating Agreement on terms which shall include and
be subject to provisions and customarily applicable in
the international Petroleum industry, Ss

EPSA 2006-05-01

36

Option B
Allocation of Petroleum under Option B
Petroleum Required for Petroleum Operations

Contractor shall have the right to use fee of charge Petroleum, prodicst
Contract Area to the extent reasonably required for Petroleum Operations

Agreement.

Measurement Point

Al Available Crade Oil and Available Natural Gas shall be measured atthe opp ete
Field Export Point(s) in the manner described in Section 8.4 and allocated as set forth in
this Section 6.2.

Royalty Oil

The Government shall be entitled to a royalty (“Royalty Oil") for each Development Area
producing Crude Oil calculated as follows:

If the Field Price of Crude Oil is US$45.00 per barrel or less

the
the

FE

Royalty Oilm = 12% x FPm-1* ACOm
ifthe Field Price of Crude Oil is greater than USS45,00 per barrel

Royalty Oil, = Lesser of: (a) 35% of ACOms and

(b). + ere
FPa-1
where:
Royalty Oiln means the amount of Royalty Oil, expressed in barrels, in the month from
the Development Area

FPm-1 sneans the Field Price of Crude Oil produced from the Development Area in
the previous month, expressed in USS per barrel

ACOm means the quantity of Available Crude Oil, expressed in barrels, produced and :
saved in the month from the Development Area. {
|

she above calculation stall be performed for each Development Area producing Crude '
Oil. \

she above formula is expressed asthe produc ofthe total amount of Available Cre
in a month and the sum of the proportions determined according to the following table; ¢

EPSA 2006-05-01
A fraction (expressed as a percentage)

having as a numerator 12% of the Field Price

of Crude Oil in the previous month and a

denominator of the Field Price of Crude Oil
vious month

in the
“A Traction (expressed as a percentage) having a3
a numerator 65% of the Field Price of Crude Oil
in the previous month in excess of US$45/barrel,
and a denominator of the Field Price of Crude
Oil in the previous

month
35% of Available Crude oil

a table describing the Royalty Oil a certain prices, and a sample clculton of BOYES
A le veached as Annex D ~ Part B under the heading "Royslyy OF If there is a
Oil is attach Royalty Oil calculation above and the able and example in Annex
_ Part B, the Royalty Oil calculation above will prevail.

: The price categories for the Field Price of Crude Oil and the Dollar amounts described
i above shall be adjusted for inflation in accordance with Section 6.4. The Field Price of
above shall be St for a Development Area shall be determined in accordance with

{ Article 8.

6.2.4 Cost Recovery
Contractor shall recover its Recoverable Costs to the extent of and out of the following
Contractor shall roev"foeth of all Net Available Crade Oil produced Som ee
Development Area ("Cost Recovery Oil") and Available ‘Natural Gas produced from each
Development Area ("Cost Recovery Gas").

62.4.1 Cost Recovery Oil

The maximum amount of Cost Recovery Oil in every month shall be the product of: (a)
Net Available Crude Oil in that month, and (b) 50%.

‘A table describing the Cost Recovery Oil at certain production rates, and a sample

A able deserting Recovery Oil, i afiached as Annex D - Part B unde: bs Rice
i ‘ct between the Cost Recovery Oil calculation

above and the table example in Annex D — Part B, the Cost Recovery Oil calculation

EPSA 2005-05-01

6.2.6

6.2.7

38

62.42 Cost Recovery Gas

‘The maximum amount of Cost Recoveny Gas in every month shalt be the product of: {a)
Available Natural Gas in that month, and (b) 75%.

Allocation of Cost Recovery Oil and Gas

vvcnmenth Conca wave we woke PO OO TOS athe
each month Cont namic, wen va ot FT he Cs
Recovery Ol and Cot ea neared in sick moth us NO Se ch on

winch bave not been recovered in prior months, ‘Any Recoverable Costs which are not
wich hae Be ET Cred fara abd sl be Te, at
Recovery Oil and Cost Recovery Gas in months until fully recovered, but not
after termination of this Agreement.

Excess Cost Recovery Oil and Gas

If Contractor recovers all sf its Recoverable Costs out of Cost Recovery Ol ane Coke
i i Gas
Reever Gas ina oh ti ir Post Gu nl CeO

with Sections 6.2.7 and 6.2.8, Where there is both Net ‘Available Crude Oil

ssordance ih Sets gurl in sch «oth ve Ge Ol
ible Natural wih respect othe revenues from Net Ava Crude Oil

shall
and Available Natural Gas.

Profit Oil

Net Available Crude oil sroduce fom each Development Area a mont >
i be referred to as "Profit Oil". onigeary from each Development

proportions determined according t© the following tabli $

BPSA 2006-05-01

2 me
3 production of Avai
the moath

divided by ly | by the average
ra? production of ‘Available Crude Oil in Available Crude
the month,

1 ble desing the Prost oi tation a eri PNT ag
t Oi alloenion (D._Part B under the heading "Prof

calculation of Profit Oil, is af
If there is a conflict between the Profit Oil calculation above and the table and example in

‘Annex D— Part B, the Profit Oil calculation above will prevail.

62.8 Profit Gas
Available Natural Gas from each Development Area in a month which is not
Cost Recovery Gas shall be referred to as "Profit Gas”. Profit Gas shall be allocated

‘an commercial terms to be negotiated in
berwerr the Government and Contractor in S\60 ©
allow for the earliest possible commercial development of ‘Associated or Non-

ic returns to Contractor

economic
comparable those established in this Agreement for the commercial development of

a

EPSA 2006-05-01
562.9 Local Community Benefit

rao apy ent te coves dle sie 5 1S ran
Benefit" to be utilized by the Government exclusively for the benefit of the population of
the Federal Region of Kurdistan who reside in the vicinity of the Petroleum Operations,
determined as follows:

62.9.1 Calculation of Local Community Benefit

ex yy ant te covement alte ie © OG ae
contac tal yt eh Devopat Aes ting oe
calculated as follows:

LCBn =10% x FPm-1% CPOm

where;

LCBy means the amount of Local Community Benefit, expressed in USS, in the
‘month from the Development Area

FPin-3 vs ne Fld Pc of Coe 0 rodned om he Desens AAS
the previous month, expressed in USS per barrel

CPO, | means the quantity of Contractor's Profit Oil, expressed in barrels, produced
I eyed in the month from the Development Ar=S.

ne loi it ts Ors TST
A table describing the Local Community Benefit at certain production rates, and a sample
calculation of Local Local Commun et ou in Annex D Prt B uno
*Local Community Benefit”. If there js a conflict between the Local Community Benefit Be
formula above, and the table and example in Annex D Part B, the calculation resulting ‘
from the Local Community Benefit formula above will prevail.

62.92 The Dollar amounts described above shall be adjusted for inflation in a
with Article 6.4. The Field Price of Crude Oil in a month for a Development t

‘Area shall be determined sn accordance with Article 8.
62.9.3 Option of Government to convert Local Community Benefit into working ‘i
6.2.9.3.1 ‘The Government shall have the option within four (4) months after

the first declaration of a Commercial Discovery to notify the
Contractor of the Government's desire with immediate effect 0 |

conver he, Leet En a ten percent 10%) Woking OT
the Contractor's rights and obligations under this Agreement, suchgf $s

EPSA 2006-08-01
63

64

41

working interest to be held by a corporate entity which will be
Wholly owned by the Government and whose primary objects and
purpose shall be the provision of benefit to the population of the
Peueral Region of Kurdistan who reside in the vicinity of
Petroleum Operations; and, further, the Government may at its
option in due course offer all or part of the shares in such corporate

vicinity of Petroleum Operations.

6.2.9.3.2 With effect from the date of the notification by the Government to
the Contractor referred to in Section 6.2.9.3.1, (1) the obligation of

the Contactor 10 pay any Local Community Benet Wt

of a ten percent (10%) working interest in the Contractor's rights
and obligations under this Agreement with the practical effect that
the wholly owned Government entity referred to in Section
6.2.93.1 will become a ten percent (10%) participant in the
Contractor’s rights and obligations for purposes of the
implementation of this Agreement.

6.2.9.3.3 The parties agree that, in the event of the Government exercising
its opti ‘

into a Joint Operating Agreement on terms which shall include and
be subject to provisions and standards customarily applicable in

Interpretation of Article 6

The terms of Section 6.4 through Section 6.10 shall apply notwithstanding whether the
Government selects Option A or Option B as set out in Section 6.1 and Section 6.2.

Adjustment of Price Categories

The categories for Field Price of Crude Oil and the Dollar amounts in the tables
contained in this Article 6 and in Section 8.3.1 shall be adjusted annually in accordance

The adjustment shall be calculated by multiplying the Field Price of Oil amounts
chown in the tables in this Article 6 by the following adjustment factory $

EPSA 2006-05-01

6.5
65.1

6.5.2

65.3

6.6
6.6.1

6.6.2

42

CPI cares

AF
= CPlpwe

Where: "AF" is the adjustment factor,

*CPlcurex" is the US. Consumer Price Index for the month of

Ss Cas Yor who nes

"CPIpuc” is the US. Consumer Price Index for the month in which
the Effective Date occurs.

Option of Government

The Government's share of Petroleum js the quantity of Royalty Oil plus the Government
Gove ts ae ny ee Oe Co a
Lo! ing i ither

on to convert t cal Community Benefit into a working interest pursuant t0 ¢!
Section 6.1.3.9.1 or Section 6.23 9.1, the i be entitled to a percentage
share of Cost Recovery il and Cost Recovery Gas te with its percentage

Sey mae maint whe YA er en
share of Petroleum as provided for under Section 6.5. Unless Contractor otherwise
agrees, which agreement will not be unreasonably withheld, the Government may not So
elect other than:

65.3.1 in respect of all, or the same percentage of all, of Government's shares of

6532 in respect of Government's share of Natural Gas, in connection with its
approval of the Development Plan.

Subject to this Agreement, and in accordance with the approved marketing and lifting

plan as contemplated by Section 4.15.44, Contractor may lift, dispose of and export from

the Federal Region of Kurdistan and the Republic of Iraq its share of Petroleum and
i tice :

Upon an election by the Government to take its share separately, Contractor and the
upon eon eo imma sch apse seme

EPSA 2006-05-08

43

reasonably necessary, if accordance with Good Oil Field Practice and the commercial
practices of the int ional petroleum industry, for the separate lifting of their shares of
Petroleum.

Title and Risk
6.7.1 Petroleum shall be at the risk of Contractor until it is delivered at the Field Export Point.
6.7.2 Title in Contactor’ sare of Peon shal pass of te PT Export Point, and then

nt maferred to the Government for the purposss of MOS TS
Contractor's share of Petroleum to the Iraqi Export Point. Title to Contractor's share of

at the Iraqi Export Point.
6.7.3 Title in the Government's share of Petroleum taken by Contractor pursuant to Section 6.2

Tit in he Goveneor whe (and isk teen shall remain with Com
quantity of Petroleum having equivalent value (less transportation cost between the Field
Export Point and the Iraqi Export Point) is delivered at the Iraqi Export Point, except for
Export Point and hich Goverment has elec to tke in Kind pursuant
appropriate) Section 6.1.3 or Section 6.2.3.

68%  Dewnstream Delivery

Contract Area between the Field Export Point and the Delivery Point. Contractor will receive
Contract reduced from the Contract Area atthe Iraqi Export ome The Government may
elect to receive all or any portion of Crude Oil produced from the Contract Area (other than the

Contractor's share) at:

6.8.1 the Iraqi Export Point;
6.8.2. the Field Export Point; or
6.8.3 the Delivery Point.

ce it oer than Contractor's sare) shall eat he isk ofthe Goycrnes 5 Soe
department of the Government once it is delivered at one of the point(s) described above.

sonra share of Crude ot recived by Conca he ral Export Pest) 08

Coniracto's she of fe oil production and transported to the Legh Expor Eoin ‘At the fraqi
ent of the Government shall deliver to

or
equivalent in value to the Crude Oil delivered at the Delivery

Poi is

EPSA 2006-05-01

i}
1
i
j
A actor shall pay to the Government an amount equal to Local Community Bepett te
the Government has made an election under Section 6.5.3) proceeds of the Government's
share f Petroleum within ten (10) Business Days after Contractor has received payment from
> the buyer of such Petroleum.

> f 10 Sharing on a Tax Paid Basis

ve parties acknowledge that the bass forthe sharing of Petroleum between the Covers so
“The pares this Artele 6s tha the Government shure of Petroleum is componsaion 2 8!
“federal, regional and municipal taxes, fees (including stamp fees and any export fees), levies,
customs and duty obligations of Contractor related to its activities in performing the Petroleum
tions. Therefore, Contractor has no liability for the payments of any taxes under the

imposed by any federal, regional or municipal government in the Republic of Iraq. The
Government shall indemnify Contractor and hold Contractor harmless from any liability, costs,
claims or damages that Contractor may suffer in the Federal Region of Kurdistan or the Republic
of Iraq in relation to federal, regional and municipal taxes, fees, levies, customs and duty
obligations of Contractor related to its activities in performing the Petroleum Operations. In
addition, the stability provisions of Section 11.2.3 shall apply to ensure that the fiscal sharing
reflected in this Agreement shall be enforceable for the term of this Agreement.

ARTICLE 7
SUPPLY OF CRUDE OIL TO KURDISTAN REGION DOMESTIC MARKET

7.1 Domestic Market Obligation

7.1.1 Notwithstanding Section 6.5.1, if, in the event of essential regional demand declared by
Noteitha necessary t Limit exports of Crude Oil, the Government may, Wit
six (6) months advance written notice, require Contractor to meet the needs of the local
six (6) rae Cade Oil that it has produced and received pursuant to this Agrees
Before the Government declares an event of essential regional demand, the Government's

shate of Crude Oil shall be applied to meet regional demand.

72 Calculation of Regional Supply Obligation

7.2.1 Contractor's obligation to supply Crude Oil for domestic purposes shall be calculated for
each month as the lower of:

72.1.1 the total quantity of Crude Oil produced from the Contract Area in the
previous month multiplied by a fraction the numerator of which is the total
Patty of Crude Oil to be supplied pursuant to Section 7 and the

denominator is the entire production in ‘erritory of Crude Oil from all
Contract Areas in the previous month; ani $

EPSA 2006-05-01

45

72.1.2 twenty (20) percent of the total quantity of Crude Oil produced from the
Contract Area.

of production from the Contract Area to which Contractor 15 entitled as
provided under Article 6 of this Agreement.

roe the purposes of determining the entire production inthe Temitory of Crude Pest
all Contract Areas in a month, the Government shall provide to Contractor & report on
total Crude Oil production, approved by an independent party.

‘The quantity of Crude Oil computed under Section 7.2.1 shall be the maximum quantity
tobe supplied by Contractor in any month pursuant to this Aric Deficiencies, if any,
shall not be carried forward to any subsequent, month. If in any Calendar Year,
Recoverable Costs exceed the difference of total sales proceeds from Crude Oil produced
and saved hereunder, Contractor shall be relieved from this supply obligation for such
Calendar Year.

+ 723 The pice at which such Cre Oil shall be delivered and sold under this Stic [a
The price ot weicuermined uoder Sexton 2, unless Contractor malty the eeeo® ©

swap regional supply volumes for export volumes pursuant to Section 7.3.

7.2.4 Contractor shall not be obliged to transport such Crude Oil beyond the Field Export
Point, but upon request by the Government, Contractor shall assist in arranging
caaoration and such assistance shall be without costo isk to Contactor

73. Swap of Regional Supply Volumes for Export Volumes

Crude Oil delivered by Contractor to the Government or any agency OF department of the
Government pursuant to Section 7.1 or 7.2 may, at Contractor's option, be exchanged for an
equivalent quality adjusted quantity of Crude Oil at an Iragi export point. Where Contractor
elects to receive an equivalent quality adjusted quantity of Crude Oil at an Iraqi Export Point, the
following procedure shall apply:

Contato filing agreement on the mechanism of formula he ese 48 N=
referred for senior management negotiations pursuant to the provisions o

7.3.2. if Contractor has offered more than one possible export point, the Government may select
one or more points at which it will provide equivalent quality adjusted quantity of Crude
Oil; and the Government will confirm its acceptance of Contractor's mechanism or

formula, or propose revisions to it as it believes are appropriate, to which Contractor shall
forme Oro propose its own revisions; and failing agreement on te ism or
formula, the matter shall be resolved by an expert pursuant to Section 15.45, \¢

EPSA 2006-05401

oy
i
|
|

j
H
}
d
933

34

13.5

46

each month, Contractor shall deliver a written notice advising the Government of the
quantity of Crude Oil delivered by Contractor pursuant to Section 7-1 or 7.2, and the
equivalent quality adjusted quantity of Crude Oil to be delivered by the Government at an
Iraqi export point as determined by the agreed mechanism or formula;

the Government shall deliver to Contractor the equivalent quality adjusted quantity of
Crude Oil at an Iraqi Export Point promptly following Contractor's notice; and

either the Government or the Contractor may request adjustment of the mechanism or
formula agreed under Section 7.3.1 and 7.3.2 not more frequently than twice in any
Calendar Year, and following such request, the process for proposing and agreeing on the
mechanism or formula under Sections 7.3.1 and 7.3.2 shall be utilized.

ARTICLE 8
VALUATION AND MEASUREMENT OF PETROLEUM

Point of Valuation

Petroleum is valued f.0.b., or equivalent, at the Field Export Point. The value of Petroleum

calculated in the manner described in this Article 8 is

Agre

the "Field Price". In any place in this
ement where the Field Price of Crude Oil in a month is referenced, it shall be calculated as

the average of the Field Price of Crude Oil on each day in that month, expressed in Dollars.

8.2

Value of Crude Oi

‘The value of Crude Oil from a Development Area,

8.2.1

8.2.2

8.2.3

sold f£.0.b. (or equivalent) at the Field Export Point in an arm's length transaction is the
price payable for it; or

sold other than f.o.b., or equivalent, at the Field Export Point in an arm's length
transaction is the price payable for it, less such fair and reasonable proportion of such
price that relates to the transportation and delivery of the Petroleum downstream of the
Field Export Point; or

sold other than as mentioned in Sections 8.2.1 and 8.2.2 is based on the average netback
value or f.0.b. value of cither:

$23.1 a basket of at least three light crude oil types entering the Mediterranean
and/or Black Sea;

8.2.3.2 a basket of at least three medium sour crude oil types entering the
Mediterranean and/or Black Sea; or

$23.3 a basket of at least three heavy crude oil types entering the Mediterranean
and/or Black a

EPSA 2006-05401

47

ntative of Crude Oil produced from the Development
for quality, less the actual transportation charge from the Field
Export Point to & maximum charge according to prevailing
i in the Republic of Iraq, not to exceed US$3.75 per barrel. For
the purposes of determi ve fale of a basket of crude oil, the average prices
by Platt's Oilgram for the relevant month shall be used.

Natural Gas Markets

If Natural Gas can be made economically available for sale, it will be made available at
the Field Export Point for a price which takes duc account of (1) the commercial value of
the Fed Expt Pin ured resnably accessible 0 Natal Oey oo
Contractor’s Field and (2) the prevailing tariffs generally applicable in the Republic of
Traq.

The price in Section 8.3.1 shat! be adjusted from time 10 time to reflect changes in
competitive market conditions.

The Government may purchase Natural Gas from Contractor at the Field Export Point at
the price in Section $.3.1 for domestic use in Kurdistan.

b
to the above percentages. Contractor shall supply gas to the joint venture at the Field
Export Point at the price in Section $3.1.

The volume and quality of the Available Crude Oil and ‘Available Natural Gas produced from
The volume and quit of rpm of he Feld Expo Pi te Sr
cost of Contractor, with the use of the metering methods, equipment and instruments
contemplated in the respective Development Plan, and applying standards and methods accepted
by the oil industry, including without limitation the following:

8.4.1 Available Crude Oj) shall be the actual quantity delivered at the Field Export Point,

minus bottom sediment and water, adjusted to 60 degrees Fahrenheit. Quantity

dco ing th nt Sealing he nto Ol sold shal be Seems
according to the method described in ASTM Designation D1796 or D473.

8.4.2 Available Natural Gas shall be the actual quantity delivered at the Field Export Point at
standard reference conditions of @ temperature of sixty degrees (60°) Fahrenheit and

EPSA 2006-05-01

48

pressure of fourteen and sixty-five hundredths (14.65) PSIA. Adjustment from observed
pressions to standard reference conditions shall be made according to the methods and
tables described in ASTM Designation D3588.

tests or procedures in the most recent edition 0
published by the ‘American Society for Testing Materials.

In performing its several obligations under this Article 8 the Contractor shall adhere
strictly to Good Oil Ficld Practice.

As used herein "ASTM" refers to the specifically designated test or procedure in edition
of the Annual Book of ASTM Standards published by the American Society for Testing
Materials.

ARTICLE 9
SIGNATURE BONUS AND PAYMENTS
91 Signature Bonus
Within thirty (30) days of the Effective Date the Contractor shall pay US$5,000,000 to the
account of the Government.
92 Payment Mechanism

All payments due from the Contractor to the Government under this Agreement ae St
aneett which may fall due from the Government to the Contractor purmant, Sti
limitation and by way of in thi

Govemment to the Contractor or in

9.3 Late Payment

Ay amount not paid in full when due shall bea interes, at arate per annum equal o the 905
month term for LIBOR current from day to day, plus, to the extent that the same shall be
permitted by Applicable Law, five (5) percentage points, on from the due date for payment
until the amount, together with interest thereon, is paid in full Ks

EPSA 2006-05-01

i

a

49

ARTICLE 10
RELINQUISHMENT OF CONTRACT AREA

0.1 Periodic Relinquishment of Exploration Area

9.1.1. Contractor shalt relinquish:

at the end of the First Exploration Period, not less than twenty-five percent
(25%) of the portion of the Contract Area that is not a Development Are8, Gas
Retention or Oil Retention Area at the end of the First Exploration Period; and

10.1.1.1

at the end of the Second Exploration Period, not less than a further twenty
percent (20%) of the portion of the remaining Contract Area that is net &
Development Area, Gas Retention Area ot Oil Retention Area at the end of

Second Exploration Period.

10.1.2 At the end of any Contract Year, Contractor may relinquish some, or all, of the Contract
Area. Any area so relinquished will be credited against the next relinquishment
obligation of Contractor under Section 10.1.1.

10.1.1.2

(60) days notice to the
wishes to relinquish.

relinguishment of any area, unless Contractor is
Contract Area other than such parts thereof as are

a portion of the Contract Area at the time and in the

10.1.3 If Contractor does not relinquish
ired by this Section 10.1, the Government shall notify Contractor 0!

manner
manner edNguish the required portion of the Contract Area, and Contractor shall
comply with its relinquishment obligation within sixty (60) days of such notice.

10.2 Final Relinquishment of Exploration Area
shall relinquish all of the Contract Area other

At the end of the Exploration Phase, Contractor
At On i ois thereat as are comprised in a Development Area, a Gus Retention Area or an Oi
Retention Area.
10.3. Relinquishment of Development Area
10.3.1 Except with the consent of the Government, @ Development Area shal! be deemed to be
relinquished on the first to occur of:
10.3.1.1 production from the Development Arca ceasing permanently (as y
By Management Committee) or for 8 continuous period of thirty six (3 ¢

EPSA 2006-05-01

50

months (excluding any months during which there is an event of Force
Majeure); and

10.3.1.2 she twentieth (20s) anniversary ofthe date ofthe declaration by Connesos Of
the twentieth (cial Discovery in regard to the Contract Area, plus ¢ mmest
to oma 10 the total number of months during that twenty (O) Toe
ot ering which there was an event of Foree Majeure plus any extensions

10.3.2 Within twelve (12) months prior to the end of the period in Section 10.3.1.2, Contractor
may I ine Governmeat of ts desire to exend the erm ofthis Age=En #8

relates to any Development Area for an additional period of five (5) years, if:

10.3.2.1 _ there is production of Petroleum at that time and in Contractor's opinion there
is a reasonable expectation of continued production of Petroleum in
commercial quantities from the Development Area; or

10.3.2.2 production of Petroleum has ceased but in Contractor's opinion there is a
reasonable expectation that production of Petroleum in commercial quantities
from the Development Area will recommence,

any sch extension beng subject othe approval of the Government, Wet Ee not be
tmreasonably withheld and which approval shall be deemed to have been given if the
Government shall not, within three (3) months of the ernment having received notice
Government sal te to extend the tem, have notified the Contractor of Hs intention
o wwithhold its approval of the further extension of the term.

10.3.3 Within twelve (12) months prior to the end of any extended term pursuant to

Section 10.3.2, Contractor may give notice to the Government of its desire

Section 103.2, Comm it rltes to any Development Area fr fuer Fol tt
(5) years, if either of the circumstances described in Section 10.3.2.1 or 10.3.2.2 exist,
any such extension being subject to the approval of the Government, which shall not be
any such oxen ed and which approval shall be deemed to have. vece Ges if the
unreasonably wits hin thee 2) months ofthe Government having ree" ee
of the Contractor's desire to extend the term, have notified the Contractor of its intention

10.4 Termination of Agreement in respect of Relinquished Area
This Agreement shall secminate in respect of part of the Contract Area which is relinquished

10.5 Gas Retention Area

i i to submit a comprehensive study to the Government
demonstrating that the Discovery is likely to become commercial within fifteen (15) years. The
study shall contain @ detailed evaluation of the Discovery based on known information, a map £4

EPSA 2006-05-01
51

believes would be the Development Area of the Discovery if it is
th Contractor parade! establishing the potential for the Discoven DoE
i future. If the Government approves the study, which approval shall pot be
comme yo layed, the Goveraet shall ele 8 Gut Re on
unease evelopment Area ofthe Discovery as defined int Se A Gas Retention
: fhe PoP apie a Development Arce with onium Po he Ga
provided that Contractor shall take all reasonable actions available to Contractor to make the Gas
vided tht Conta ya and Trex provided tht te Cs
relinquished after fifteen years if Contractor has not requested that the Management Committee

fac commer ibe so eqs hat the Management Commies deci °
ARTICLE 11
OBLIGATIONS OF GOVERNMENT

| 11.1 Commitments

The Government shall:

(11 within thirty (30) days after the Effective Date, provide Contractor with the current and
Win ee nial data pertaining to the Contract Area, including seismic and well data

! «2 the Goverment sal, pon request by Concor sak regu. £8 SPDT ie
suitable map or plan, make available to Contractor such land as may reasonably be

EPSA 2006-05-01

52

+13 permit fe access for Contractor 10 the Contrast Area and to sucsars, Sot eSts

installations, equipment and other property within the Contract Area and existing roads

and bridges leading to it;

“11.1.4 permit use of raw water available within and in the vicinity of the Contract Area for the

of Petroleum Operations free of charge (however, all installations for off-take,

treatment and distribution of water shall be the responsibility of Contractor); and to allow
usage of all other utilities at the same charges payable by other citizens of the Federal
Region of Kurdistan;

11.1.5 allow use of Petroleum produced by Contractor from the Field for Petroleum Operations
free of charge;

of existing wells and facilities within the Contract Area for Petroleum

in accordance with the approved Development Plan; 18;

1.1.7 assist Contractor in the development ofa security plan and the implementation of private ue

assist © services forall of its operations in the Territory related to this AB™SCmer iors f

security Seevie“sccurity ofthe Contractor's property and personnel in te Commies Ane

| the safety sme thom from loss, injury and damage resulting from war (Smee
| undeclared), civil conflict, sabotage, blockade, riot, terrorism, unlawful commercial
| fj ‘
t
|

11.1.6 permit use
Operations

extortion, or organized crime. Notwithstanding anything to the contrary contained herein,
Contractor acknowledges and agrees that the obligations undertaken by the Government
hereunder are no greater than the general obligations of the Government towards citizens
of the Territory in respect to the perils named above;

| 11.1.8 continuously provide current information on known or potential environment, health and
i safety threats including location of conventional, chemical, biological or nuclear
ardnance or residue thereof (colleetively, "Ordnance");

i W.1.9 assist Contractor in obtaining all permis, visas, approvals, consents, custome cEwIO TY
j authorizations, rights of way, easements, licenses and renewals thereof from any
} yvernment agencies in the Federal Region of Kurdistan, and from any other government
i administration in the Republic of iraq;

i 1.1.10 ensure Contactor has the unrestricted right to import all equipment, suppl #08
; materials necessary or desirable for the conduct of Petroleum Operations, and the
unrestricted right to export all such equipment, i
imported ea basis with all such imports and exports exempt from impo
export duties, fees and taxes; provided that any equipment, supp) i i

were
approval of the Management Committee, and if such approval is given, with an }
SPOT ordi to Recoversble Costs for the remaining value of sch equips {

supplies and materials; j
11.11 snsure Contractor has the unrestricted right to hire and grant entry into Isa st

the Federal Region of Kurdistan persons who are nationals from foreign countries to
assist in the conduct of Petroleum Operations, provided that such foreign nationals abi AS

EPSA 2006415-01
33

by the provisions of Applicable Law; such persons to be exempt from taxes and fees for

entry and exit,
14.1.12 grant to Contractor the full right to take the benefit of any future laws or
to laws which would represent an improvement in the Contractor's rights

11.1.13 allow unrestricted access to transportation downstream of the Field Export Point

for Pets troduced from the Contract Area; grant all approvals as ma E‘Crige

or desirable to permit Contractor to construct pipelines and facilities downstream of the
or deseable e BOTs ant pera producion fom to Conrct reat bo Geoo™
the national or regional pipeline network in order to have access to export markets; to use
beat efforts to assist Contractor to obtain approvals from other governments in the
bet lio oan appeal ny bo meted fr the onsen, Smee, St
operation of any such pipelines and facilities; and allow unrestricted access to present and
future transportation systems downstream of the Field Export
of Petroleum from the Contract Area;

111.14 arrange for foreign exchange to be converted in accordance with the principles set

1.1.15 not apply any export quotes to Petroleum produced from the Contrast Ara et

at least 100,000 bopd is being produced; and in respect of production in excess of that

daily rate, any export restrictions shall be applied proportionately to all production in the
Territory.

11,2 Stability

Unification Agreement of 23 January 2006 the KRG is being constituted
government of the Federal Region of Kurdistan and in consequence thereof:-

| 11.2.1.2 this Agreement is binding on any successor government of the region of
Kurdistan having authority over the Territory, and the Government shall cause

Kerviecment to be recognized and adopted by such successor SovemNED

11.2.2 In the event of any change in governing policy ia The Republic of Tra that resis in
unforeseen and sudden termination of this for any reason, the Government
shall compensate Contractor for all Recoverable Costs plus a sum to be negotiated based

on the calculated present value of future net nes to Contractor for the duration of

i this Agreement had it not been so terminat :

EPSA 2006-05-01
13

11.3.1

54

axe no action which prevents or impedes the dus eRe fe
obligations of the parties. The Government the
ghs and oblige Agreement, and the tax and fiscal Hew

terms an conn oan andthe Republic of fat tr

Federal Region foe orale the tems and coins of mi
recent an wil ok ue wich woud SEE of
balance of this Agreement. in 8 marrmanges ocour to te ters and conditions Of ie
bce of hs AES amen ineflest om he sive DAS, US

11.2.3.1 amend the fiscal features of this Agreement, including without limitation the
amend fhe Son proviso Ail 6,9 18 i
production saring oy ato Conractor the same bent, Oe
greement the terms and conditions of this

Agrcmen yh tax and focal famewot, had not been hang

11.2.3.2 show the coms and expenes anointed with much ARES he
allow the cos OA comet ok altered tx and fiscal framework 19 O°
included as Recoverable Costs.

yment of Contractor's such taxes, duties, levies or charges. Whenever the provisions of
this Section apply, the s such te hal furish to Contractor the proper ofS receipts
evidencing the payment of Contractor's taxes, duties, levies or charges: Such receipts
ecg PE tte and al tte amo an os PhS

customary for such receipts.

However, should such altered terms and conditions of the Agreement of altered tax and
fiscal framework negatively affect the economic balance 0} i t so radically
as to constitute effective expropriation of this Agreement, Contractor's rights under the
termination provisions of Section 11.2.2 shall apply.

Foreign Exchange

aoe hi ave iho open, maa nd ere FO fg
conc al a St Feed Reino sian a
and local bank accounts inside the Federal Region of Kurdistan and the

Republic of S

EPSA 2006-05-01

35

=: 11.3.2 Contractor shal] have the right to transfer all funds received in and converted to Foreign

Exchange in the Federal Region of Kurdistan and the Republic of Iraq to bank Necout®
outside the Federal Region of Kurdistan and the Republic of Iraq, subject only to the
otal of taxes, fees, duties or imposts of general application inthe Federal Region of
Kurdistan and the Republic of Iraq-

© 11.3.3 Contractor shall have the right to hold, receive and retain outside the Federal Region of
Contractor shalt Republic of Im and freely we all funds reeeved end 40220 Ne
Kurdistan and the PePeyithout any obligation 10 repatiate ot fetum the fants 0
Petroleum Operaior stan or the Republi of Ira, inching but not Hvis
Federal Regio® ftom expr sles of he Contactos hae of Fetoleun an ny Wi
aeyoeeds from an assigament of theit interest in this Agreement
11.3.4 comractr shall have the right to import into the Federal Region of Kundan oot fe
Conta funds requed for Petroleum Operations ia Forcign Excaoes Ot
export freely any funds held in the Federal Region of Kurdistan and the Republic of Iraq
to outside bank accounts.
11.3.5 contactor shall have the vght to pay ouside ofthe Republic of Infor oes, Te
Coniractor shal Ha fr nafure in connection withthe conduct of Petroleum peters
and services of Wit afer to the Pderal Region of Kurdistan o the Republic of 0a
the funds for such payments.
11.3.6 henever sucha need arises Contactor shal Beenie to purchase local Cameney 2
Foreign Exchange and convert local currency into Foreign Exchange, according to
prevailing rules.
11.3.7 Contractor and its Affiliates and foreign subcontractors shall have the BaD! TE outside
Contracts a ss of Kurdistan andthe Republic of Iraq the principe’ TT
the Federal Reson 7 Petleum Operations without having 1 first wander 10 We
loans ed on of Kurdistan or the Republic of Iraq the funds for such payment
113.8 Contractor shall have the right to pay wages, salaries, allowances and benefits of Foveien
Employees working in the Federal Region of Kurdistan in Foreign Exchange partly or
wholly outside of the Federal Region of Kurdistan and the Republic of Iraq. -

ARTICLE 12
RECOVERABLE COSTS

12.1 Generally
12.1.1 Contractor's accounts shall be prepared and maintained in aecordance with Annex B-

12.1.2 Only costs and expenses incurred by the Contractor in carrying on Petroleum Operations

are Recoverable Costs, but without prejudice to any other provision of this
which would result in any such cost or expense not being a Recoverable ¢

EPSA 2006-15-01

: 4 12.2 Recoverable Costs

rnany Contract Year, Recoverble Coss re, sts 5 farther provied in Annex Bh tm of

those of the following that are not Ineligible Costs:

122.1 the sumof

12.2.1.1 recoverable Exploration Costs;
12.2.1,2 recoverable Appraisal Costs;
12.2.1.3 recoverable Development Costs;

12.2.1.4 recoverable Operating Costs; and

12.2.1.5 costs to Contractor of providing training pursuant to
Secondees;

Section 5.3.3 and

12.2.2 Recoverable Costs in any previous Contract Year, to the extent in excess of the value of
Contractor's share of Petroleum under Article 6 (as selected by the Government pursuant
to Section 6.1.4.1 or Section 6.2.4.1) in those previous Contract Years,

less Miscellaneous Receipts.

Any federal or regional customs, taxes, duties and other fees shall be Recoverable Costs in such
category as is appropriate for the activities to which they relate.

123 Reeoyerable Costs Allocation

Where there is more than one Development Area:

12.3.1 recovery of Exploration Costs snourred anywhere in the Contract Area can be made from
Available Crude Oil and Available Natural Gas from any Development Area; and

Costs wiich are in the nature of overhead, infrastructure and commen
allocated for Cost Recovery Oil and Cost Recovery Gas purposes
‘Areas pro rata on the basis of the barrels of oil equivalent

12.3.2 those Recoverable
facility costs will be

ARTICLE 13
TITLE TO EQUIPMENT
13.1 Property
13.1.1 All structures, facilities, installations, equipment and other property,
used or i i i

Operations, shall
used to be, uae ood or bed for use and shall become the Grove

Costrnsior while #2 “ecorerabe Costs charged by Contactor in Tepes ay ¢
sf

structures, facilities, installations, equipment, property and works have been recovered

EPSA 2006-05-01

57
Contractor. Once such structures, facilities, installations, equipment, property, and

fll and fe to move such propesty wherever iis beset for Petroleum Operations,
cn a ma peat
snd Conc sal pera eae eg fr Poieun OPS

13.1.2 Section 13.1.1 does not apply to property leased or rented to Contractor, of leased or
Scio or belonging to third parties providing Series

ARTICLE 14
EXISTING CONDITIONS

14.1 Base Line Study

14.1.1 The Contractor shall not be responsible for any environmental damage and conditions no

The Conn sal nN aie Ded he OVE a ee

eign Come ay, fm cat lis oe gc |
crac oman enon ies or nes ama 8S \

14.1.2 In order to determine the environmental damage and conditions on such date, Contractor
sl cro Get a baseline environmental study, to Pe an i

sera nm te Govern sal iy, ty gcse
i t environmental firm has properly complied with its obligations. The
ommended for

14.1.4 Contractor shal] be responsible for any environmental fiabilities in the Contract Area

i the Effective Date and resulting from Petroleum Operations. The approved

ag fe te Ets rh use of Seemiig te cvscomsal Se
occurring after the Effective Date as aresult of Petroleum Operations.

14.1.5 Contractor shall pay for the cost of the environmental baseline study. Such cost shall be
a Recoverable Cost.

14.2 Limitation

explosion, contamination or similar environmental damage, 10
pipelines or means of transportation which are not under the direct possession and control of the

Contractor or its Affiliates or its subcontractors OF the Operator. In addition to the foregoing, the
Contractor shall not be liable for any damage whatsoever in respect of the Government share ned S

EPSA 2006-05-01
58

Bnd Petroleum, storage or transportation thereof once the Government has taken custody of the
i Government share of Petroleum.

14.3.1 Contractor acknowledges that Ordnance may exist in the Contract Area and surrounding

areas. or Scknowiifenher acknowledges that due to sand coverage and possible

reintroduction of Ordnance due to winds and subsequent movement of sand, undetected
reintroduction rous to fife, health and equipment may be within the Contract Atea 0+ be
Ordered iato such areas and that there are potential dangers conceming the Merovrs
of and making safe such newly discovered items of Ordnance. It shall be Contractor's
responsibility to exercise care during the performance of the Petroleum Operations, and
responsibility lll times be vigilant in ensuring its personnel takes care during the
performance of Petroleum Operations.

14.3.2 Contractor shall include as part of its personnel orientation program for Petroleum
Cpmrtions a program for tbe recognition, precautionary measures and action WPon
discovery for Ordnance. Such program shall be:

14.3.2.1 mandatory for all personnel involved in the performance of Petroleum
Operations, including but not limited to employces of subcontractors;

14.3.2.2 conducted prior to the performance of Petroleum Operations and deployment
con Conwact Area of aay person involved in the performance of Petroleum
Operations; and

143.23 conducted in a language to ensure understanding by the
participating in the program and subsequently to be employed related to
Petroleum Operations.

14.3.3 If Contractor discovers Ordnance, Contractor shall immediately implement the necessary
safety procedures to secure the area and shall immediately notify the Government, who
shall arrange the disposal of the Ordnance.

14.3.4 The Government acknowledges that the existence of Ordnance requires duc allowance
for costs and delay of Petroleum Operations.
!

ARTICLE 15
CONSULTATION AND ARBITRATION

15,1 Dispute Resolution

A party who desires to aubmit a dispute between the parte arising i, out of org 9 Fp
i or to the breach, termination or validity thereof (a "Dispute") for resolution shall
i commence the dispute resolution process by providing the other parties to the Dispute written
' notice of the Dispute ("Notice of Dispute"). The Notice Dispute shall contain a brief

statement of the nature of the Dispute and the relief req ¢

i EPSA 2006-05-01

59

q 152 Senior Executive Negotiation of Dispute

The parties to a Dispute shall initially seek to resolve any Dispute by negotiations among Senior
‘or Executive” means any individual who has authority to settle the Dispute

be. for &

ue fr ny 0) days after the date of the receipt by each party to the Dispute of dhe Notes 9f
* pispute (which notice shall request negotiations among Senior Executives), the Senior

BA Dispuie CrRpresenting the partes to the Dispute shall most at « mutually acceptable fixe 298
"4 place 10 exchange relevant information in an attempt to resolve the Puputs If the Senior

Executives fail to resolve the Dispute, then they shal] elect whether to refer to binding expert
determination under Section 15.4, or binding arbitration under Section 15.3. Absent a decision
to refer to an expert, all unresolved Disputes shall be subject to binding arbitration.

153 Arbitration

153.1 Any Dispute not finally resolved by Senior Executive negotiations and which are not
referred to binding expert determination under Section 15.4 shall be exclusively and
definitively resolved through final and binding arbitration. The arbitration shall be

se eecordance with the Rules of Arbitration of the International Chamber of

conducted
Commerce ("ICC") (as then in effect).

15.3.2 The arbitration shall be conducted by three arbitrators, unless all parties to the Dispute
agree to a sole arbitrator within thirty (30) Days after the filing of the arbitration.

15.3.3 If the arbitration is to be conducted by a sole arbitrator, then the arbitrator will be jointly
selected by the parties to the Dispute. If the parties to the Dispute fail to agree on the
Set within thirty (30) Days after the filing of the arbitration, then the ICC shalt
appoint the arbitrator.

15.3.4 If the arbitration is to be conducted by three arbitrators, then each party to the Dispute
shall appoint one arbitrator within thirty (30) Days of the filing of the arbitration, and the
two arbitrators so appointed shall select the presiding arbitrator within thirty (30) Days
wher the latter of the two arbitrators has been appointed by the parties to the Dispute. Ifa
party to the Dispute fails to appoint its party-appointed arbitrator ox if te We Tae
appointed arbitrators cannot reach an agreement on the presiding arbitrator within the
applicable time period, then the ICC shall appoint the remainder of the three arbitrators
not yet appointed.

15.3.5 Unless otherwise agreed by all parties to the Dispute, the place of arbitration shall be
Geneva, Switzerland. The arbitration proceedings shall be conducted in the English
language and the arbitrator(s) shall be fluent in the English language.

15.3.6 When interpreting any Dispute arising under this Agreement, the arbitrators shall apply
Applicable Law, For the avoidance of doubt, to the extent that the laws of the Republic
of Iraq as applied and administered in the Federal Region of Kurdistan may not be
consistent with international law (as defined in Article 38 of, Statute of the
International Court of Justice), then international law shall prevail, $

EPSA 2006-05-01

60

He 15.3.7 The arbitral tribunal shall make its decision within sixty (60) days after completion of the
: parties’ sea to the tribunal, and it shall be a condition of the appointment of each

. Aor
the arbitral tribunal shall be final and binding. Judgment on the award of the arbitral
tribunal may be entered and enforced by any court of competent jurisdiction.

15.3.8 All arbitrators shall be and remain at all times wholly impartial, and, once appointed, no

arbitrator shall have any ex parte communications with any of the parties to the Dispute

concerning the arbitration or the underlying Dispute other than communications directly
concerning the selection of the presiding arbitrator, where applicable.

153.9 The costs of the arbitration proceedings, including counsel's fees, shal] be determined by
the arbitral tribunal as part of its award.

153.10 The award shall include interest, as determined by the arbitral award, from the

date of any default or other breach of this Agreement until the arbitral award is paid in

full. Interest shall be awarded, subject to Applicable Law, at the one (1) month term for
LIBOR plus five (5) percentage points.

153.11 The parties waive their rights to claim or recover, and the arbitral tribunal shall
not award, any punitive, multiple, or other exemplary damages (whether statutory or
Daa sy except to the extont such damages have been awarded to third party and
are subject to allocation between or among the parties to the Dispute.

15.3.12 To the extent permitted by law, any right to appeal or challenge any arbitral
decision or award, or to oppose enforcement of any such decision or award before a court
or any governmental authority, is hereby waived by the parties except with respect to the
limited grounds for modification or non-enforcement pro’ il by any applicable
arbitration statute or treaty.

153.13 During any period in which a dispute has been referred to arbitration,
erformoncs af this Agreement by the partes shall nevertheless continue as tov soo
dispute did not exist. Any time limits established in this Agreement for the termination
disp cid mment in the event of breach shall be suspended while the dispute is Deing
arbitrated.

15.4 Expert Determination

For any decision or Dispute referred to an expert by the Senior Executives pursuant to Section
For any decisio otherrantters where the pasties 80 agre, the paris hereby eures Tost ee
13.2» shall be conducted expeditiously by an expert selected unanimously by the parties to the
Dispute. mi Capert is not an arbitrator of the Dispute and shall not be deemed to bs ace ht
arbitral capacity. The party desiring an expert determination shall give the other parties to the
Dispute written notice of the request for such determination. If the parties to the Dispute are
unable to agree upon an expert within ten (10) Days after receipt of the notice of request for an
a ae aon, then, upon the request ofan ofthe paris tothe Dispute the Items 5S

EPSA 2005-05-01

61

centre for Expertise of the Intemational Chamber of Commerce shall appoint such expert sn
shall administer such expert determination through the ICC’s Rules for Expertise. The expert,
once appointed, shall have no ex parte communications with any of the parties to the Dispute
conceming the expert determination or the underlying Dispute, All parties agree to cooperate
fully ir the expeditious conduct of such expert determination and to provide the expe with
access to all facilities, books, records, documents, information and personnel necessary to make
a fully informed decision in an expeditious manner. Before issuing his final decision, the expert
ahall issue a draft report and allow the parties to the Dispute to comment on it The expert shall
Sa to resolve the Dispute within thirty (30) Days (but no later than sixty (60) Days) te
his appointment, taking ‘nto secount the circumstances requiring an expeditious resolution of the
matter in dispute. For each Dispute referred to an expert, the parties to the Dispute shall each
rane the exper its proposed outcome of the Dispute, and the expert shall elect the Taos
reasonable proposal of those submitted as his decision. The expert's decision shall be final and

Any party that now or hereafter has a right to claim sovereign immunity for itself or any of its
assets hereby waives any such immunity to the fullest extent permitted by the laws of any
applicable jurisdiction. This waiver includes immunity from (i) any expert determination or
arbitration proceeding commenced pursuant to this Agreement; (ii) any judicial, administrative
or other proceedings to aid the expert determination or arbitration ced pursuant to this
Agreement; and (iii) any effort to confirm, enforce, or execute any decision, settlement, award,
judgment, service of process, execution order or attachment (including pre-judgment attachment)
that results from an expert determination, arbitration or any judicial or administrative
proceedings commenced pursuant to this Agreement. Each party acknowledges that its rights
and obligations hereunder are of acommercial and not a governmental nature.

ARTICLE 16
FINANCIAL AND TECHNICAL DATA, RECORDS AND REPORTS

16.1 Ownership

16.1.1 The Government shall have title to all technical data and information acquired in the
carrying on, or as a result, of Petroleum Operations, provided that Contractor shall have
the right to retain a copy of all data during the term of this Agreement.

16.1.2 Section 16.1.1 includes all data and information, whether raw, derived, processed,
interpreted or analysed (including cores, cuttings, samples, and all geological,
geophysical, geochemical, drilling, well, production and engineering data and
information) that Contractor collects and compiles. Contractor shall be entitled to retain
50% of all cores, cuttings and other physical samples acquired during Petroleum
Operations, for the term of this Agreement. Contractor shall use diligence and care in
accordance with Good Oil Field ice so as not to cause damage to any physical

samples in Contractor's possessi $

EPSA 2006-05-03
62

16.2 Records, Storage, Retrieval and Submission

16.2.1 Contractor shall keep full, complete and accurate books, accounts and other records of
Petroleum Operations and of the or other disposition of Petroleum, of the data and
information mentioned in Section 16.1 and of all other financial, commercial, legal,

16.2.2 Contractor shall make the originals or copies of all such data, information and records
Contractor Sthe Government (or as it shall direct) at reasonable times at the Operators
offices in the Territory, and shall promptly deliver the same to the Government (or as it

Sirects) as and when, and in such manner as, the Government directs

16.2.3 Without prejudice to Section 16.2.2, Contractor shall store all such data and information

as the Government, after consultation with Contractor, reasonably directs, and otherwise

in accordance with Good Oil Field Practice, and provide the Government with the details
of its data storage and retrieval system.

16.2.4 Contractor may retain copies of all such data and information and records delivered to the
Government (or as it ret direct) for use in or in relation to Petroleum Operations in
compliance with obligations under law, but not otherwise without the consent of the

Government.

16.2.5 except with the consent of the Government, or as required by law or (be ris fo 8
recognised stock exchange, or as otherwise ided in this Agreement, Contractor may
not sell or disclose any such data, information and records.

16.3 Reports

contactor shall provide the Government with such reports as are mentioned in Annex ® and as
the Government otherwise directs, jacluding an annual report on Contractor's measures to protect
the environment in accordance with Section 5.1.2.1.

16.4 Export of Data and Information
Subject to Applicable Law as applied in the Republic of Iraq, upon notice to the Government

(but without need for specific Government consent), Contractor shall be entitled to export tp
Contractor's head office outside of the Territory or to other designated offices any data,

EPSA 2006-05-01
63

16.5 Use of Data and Information

16.5.1 The Government may make such use as it wishes of the data and information mentioned
in this Article at ym internal use, or for the purposes of general statistical and other
general reporting (publicly or otherwise) on its activities.

16.5.2 Except with the consent of the Government, Contractor may only use the data and
information mentioned in Section 16.1 for its Petroleum Operations.
16.6 Confidentiality of Data and Information
16.6.1 For the purposes of this Section 16.6, "Confidential Information" includes:
16.6.1.1 the data, information and records referred to elsewhere in this Article 16;

16.6.1.2 any information regarding Petroleum Operations; and

16.6.1.3 any patents, discoveries, trade marks, cultural properties, tools, products,
forms, books, programs, techniques, designs, research, plans, development
activities, computer programs, cyphers, maintenance plans, list of names of
employees and their positions, and financial statements which have the

16.6.2 The Government shall not publicly disclose or make available, other than for the purpose
of the resolution of disputes under this Agreement, any Confidential Information until the
later of:

16.6.2.1 _ five (5) years after it was acquired by Contractor; and

16.6.2.2 this Agreement ceasing to apply in respect of the point at or in respect of
which it was acquired.
16.6.3 Except with the consent of the Government, Contractor shall not disclose any
Confidential Information other than:

16.6.3.1 _ to its employees, agents, contractors and affiliates to the extent necessary for
the proper and efficient carrying on of Petroleum Operations;

16.6.3.2 as required by law;
16.6.3.3 for the purpose of the resolution of disputes under this Agreement;

16.63.4 as required by a recognised stock exchange;

16.63.5 any data or information which at the time of disclosure is, through no

wrongful act or omission of Contractor, a part of the public domain or ich
is independently developed or acquired by Contractor or its Affiliates, ¢

EPSA 2006-05-05
64

16.6.3.6 to its and its Affiliates’ officers, directors and employees, subject to the
to its and ying customary precautions to ensure such data and information
is kept confidential;
16.6.3.7 onaneed to know basis to contractors, consultants, and advisors employed by
the Contractor or its Affiliates where disclosure of such data and information
is reasonably ro ary in connection with Petroleum Operations or otherwise
pursuant to the legitimate exercise of the rights of Contactors

16.6.3.8 to 1 bona fide prospective transferee from Contractor of all of & Part OF fi
interest in this Agreement (including a corporation with whom Contractor or 24
its Affiliate is having discussions directed toward a merger, amalgamation, i
consolidation, the sale of a majority ownership interest in Contractor or ‘

‘Affiliate or similar transaction);
16.6.3.9 to its insurers, banks or other financial institutions, underwriters and investors
to its insure ors on a need to know basis in respect of the Contact Area and

the Agrecment;
16.6.3.10 to the extent such data and information must be disclosed, pursuant to any

exchange having jurisdiction;

16.6.3.11 in legal or arbitration proceedings involving the rights and obligations of
Contractor,

16.6.3.12 of a general descriptive or general informational nature in respect of
Petroleum Operations {including independent engineering reports, but
excluding any reports commissioned by or prepared for Contractor) provided

that such information shall not include any proprictary information or data
relating to technology, marketing, trade secrets, competitive matters or other
similar proprietary matters; of

16.6.3.13 with the consent of the Government, such consent not to be unreasonably
withheld or delayed.

Contractor shall ensure that a person mentioned in Section 16.6.3.1 maintains the data
and information disclosed to it confidential in the terms of this Article 16.

16.6.4 The Government may release data without compensation to Contractor on portions of the
Contract ‘Area which have been relinquished by Contractor, © where Contractor has
not recovered its Recoverable Costs related to the acquisition of such data. Until
Contractor has recovered its Recoverable Costs related to the data on relinquished lands,
it may sell such si receounts received for sale of data shall be credited to

Recoverable
= &

EPSA 2006-05-01

65

” 16.6.5 All negotiations, arbitration, and expert determinations relating to 4 Dispute (including a
: settlement resulting from negotiation, an arbitral award, documents exchanged or
juri Fi i ji

employees, officers. directors, counsel, consultants, and expert witnesses, except to the
extent necessary to enforce any nabitration award, to enforce other rights of @ party. Tr as
required by law; provided, however, that breach of this confidentiality provision shall not
void any settlement, expert determination or award.

16.7 Trade Secrets

16.7.1 Notwithstanding Section 16.6, the Government shall not publicly disclose or make
available, other than as required for the purpose of the resolution of disputes under this

Agreement, any data or information itted to it by Contractor, which:

16.7.1.1 _ is a trade secret of, or data and information the disclosure of which would, or
could reasonably be expected to, adversely affect, Contractor in respect of its
row business, commercial or financial affairs; and

16.7.1.2 was clearly marked as such when it was submitted to the Government.

16.7.2 Without prejudice to Section 16.7.1.1:

‘ovo chow cause, within the time specified for the
m requiing I Thy the data and information which it bas mest
to Section 16.7.1.2 should =till be considered a trade secret or other
Pformation as mentioned in that Section; and
16.7.2.2 +t Contactor doesnot show cause within ha ime, de dat and iNOS
if Contractor dos nt swe o ber such information for the puposss of
this Section 16.7.

16.7.2.1 the Government may, at any time and from time to time, serve notice on
C Se Ps

16.7.3 The Government shall not use the name of trade mark or commercial name belonging to

Contractor or any Affiliate in any Way, including making any announcements without

Contr mY AT orn Comat, who my refs 1 a sh APPA
discretion.

16.8 Public Announcement

vs gry endo make any pai nous es ee OS PS ai
relation to this ‘Agreement or the Petroleum Operations (a "Press Release") other than i
his Agreement of partis required to ease in accordance no
Semen rie effors to ft give the oer party a eat Sony (48) hours notice to
comment on such Press Release. ei ery desiring wo make the Press Release shall giv f°

consideration to any comments it receives from the other party- Nothing contained in this f

Section 16.8 shall nace the party desiring to make the press Release fo revise it to account

EPSA 2006-15-01

66

: sch commen oo fia, ftom taking it fer the oer party have ha he SPPOIRLY 1°
comment as required by this Section 16.8.
ARTICLE 17
AUDIT
17.1 Independent Audit

The Government has the right, at Contractor's cost, to an independent audit (starting, except in
the case of manifest error or fraud, within twelve (12) months after the end of the Contract Year,
and concluding within six (6) months of its commencement) of Contractor's books and accounts
relating to this Agreement for any Contract Year. The Government may require only @ single
i audit in respect of any Contract Year. ‘Contractor shall forward a copy of the

The Goverment may, outs relating 1 his Agreement for any Come, Tres

start). ta (i) Ment may only conduct a single audit in respect of and Contract Year. This
Section 17.2 does not affect any audit rights arising under the provisions of Applicable Law.
17.3 Exceptions

17.3.1 All audit exceptions shall be raised by the Government within six (6) months after receipt
of the independent auditor's report by the Government or completion of the audit by the
Government (or as auditors Was the case may be, failing which Contractor's books a

= shall be conclusively deemed correct except in the case of manifest error or

173.2 Contractor shall fully respond to an audit exception within sixty (60) days of its being
raised, failing which the exception shall be deemed accepted.

17.3.3 Adjustments required among the parties as a consequence of an audit shall be made
ptly.

17.4 Contractor to Assist
Contractor shall fully and expeditiously assist and cooperate with audits.

17.5 Affiliates

The foregoing isions of this Article 17 apply in respect of Affiliates of Contractor.
The foregoild Pig its best endeavours to ensure that its ANIA ly with them (at
Contracir expense in regard to an audit as mentioned in Section 17. re

EPSA 2006-05-01

ARTICLE 18
INDEMNITY AND INSURANCE

18.1 Indemnity

18.1.1 Contractor shall defend, indemnify and hold harmless the Government from all claims of
Contacto ha char brought against the COVES Py third party directly
: plain Tie ibe

as a consequence thereof. The Government shall give Contractor prompt

notice of any 0 conse ot sete witout he pro came of CoM

18.1.2 The Government shall defend, indemnify and hold harmless Contractor fom al claims of
ne Gover he ie Coe 0 ge

and all ost give the Goverment promt noHe® of 87 such claim and shall not settle

18.2 Insurance

ay ake ot nd musi me eet Os Ged
du dl to apie a ih
Practice; but this obligation applies only if such insurance is available at a cost which is not
materially in excess of the insurance costs applicable for the international oil & gas industry.

Contractor shall supply evidence of Contractor's insurance to within 120 days
following the Effective onan ina ofthe Elective Dat ding the team of
this
ARTICLE 19
FORCE MAJEURE

19.1 Force Majeure Relief

19.1.1 Subject to the further provisions of this Article 19, # party shal! not be liable for any
failure to perform an obligation under this Agreement to the extent such performance is
ee pas nd by cee ee, een

control and the effects of which could not and cannot reasonably be avoided

or overcome by it ("Force Majeure”).
19.1.2 ‘The following shall be considered to be Fores Majeure:
19,1.2.1 occurrence f events of terrorism that reduce security t0 a level where
oa ;

Petroleum ions cannot be con without risk to the life,
health and property, or where services unavailable owing to such lack
of security; and

19.1.2.2 im the case of Contractor, the law, or any action or inaction of the
Government, or any government agency in the Federal Region of Kurdi

EPSA 2006-05-01

5
H

68

or the Republic of Iraq (or of a political subdivision thereof) which

substantially prevents or hinders Contractor's ability to conduct Petroleum
Operations.

19.1.3 Notwithstanding Section 19.1.1, the following shall not be Force Majeure:

19.1.3.1 failure to pay money;

19,1.3.2 in the case of Contractor, the law, or any action or inaction of the governnnett
of a place other than the Federal Region of Kurdistan or the Republic of Traq
(or of a political subdivision thereof); and

19.1.3,3 in the case of the Government, the law, or any action or inaction of the
i tne cae vor any governmental agency in the Federal Region of Kurdistan
or the Republic of Iraq.

19.2 Procedure

A party claiming Force Majeure shall:

19.2.1 notify the other party as soon aS reasonably practicable of the event or circumstance
concemed, and of the seat to which performance of its obligations is prevented,
hindered or delayed thereby;

10.22 keep the other party fully informed as to the actions taken, or to be ik, OF
Keep the other Fc thereof, and, from time to time, provide it with such infomastey
overcome ch acces, ast may reasonably reque forthe purpose of assessing Sh
effects and the actions taken or to be taken; and

19.2.3 resume performance of its obligations as soon as reasonably practicable after the event or

circumstance no longer exists.
19,3 Consultation

The parties shall consult with each other and take all
either party and to minimise any overall delay or prejudice 10
Force Majeure.

19.4 Third Parties

avhere a pat ees int an ageement in elaon this Agreement wih bg POY:
Where Py to perform an obligation under tht agreement shal be Free ES i
that party only if performance of that obligation was prevented, hindered or delayed by events or
that party ony the third party were party to this Agreement inthe capac) Ct FATE
concerned) (in accordance with the provisions of this Article 19) be Force Majeure
affecting it. a

reasonable steps to minimise the losses of
Petroleum Operations as aresult of

EPSA 2006-05-01

ee ee OE
69

Extension of Time

If Force Majeure materially prevents, hinders or delays Petroleum Operations, the time period

i amendments on of ech id ofthe Exploration Phas) ae 1 = cAricd
under, this Agreement.

ARTICLE 20
RESTRICTIONS ON ASSIGNMENT

20.1 Assignment by Contractor

20.1.1 Except with the consent of the Government, which consent shall not be unreasonably
Except with te cone permite by this Section 20.1, 0 assignment rote Suing
with orn respect ofthis Agreement sal be of any fore oF eESL

20.1.2 Upon notice to the Government, Contractor shall be itted to assign its rights under

this Agreement to 4 wholly-owned subsidiary that has been incorporated for the purpose

of holding this Agreement. Any such assignment shall not relieve Contractor from its
obligations under this Agreement, without the written approval of the Government.

20.1.3 Contractor may assign all or part of its rights, obligations and interests arising from this
‘Agreement to a third party provided that the third party:

20.1.3.1 has the technical and financial ability to perform the obligations to be assumed
by it under this Agreement; and

20.1.3.2 as to the interest assigned to it, accepts and assumes all of the terms and
conditions of this Agreement.

20.1.4 Any such assignment shall be subject to the prior written consent of the Government,

which consent shall not be unreasonably withheld or delayed. By way of clarification,

and not in limitation of the foregoing provisions of this Section 20.1.3, the Government
shall wot be considered to be acting unreasonably in declining to consent to any such
sal nt be oni ent 1 mach proposed sie Same ate
Government's interests, 45 evidenced in writing to that effect signed by the representative
of the Government.

20,1.5 Section 20.1.1 does not apply to an agreement for the sale of Crude Oil under which the

price therefor is payable (or such Crade Oil is exchanged for other Petroleum) after title
thereto has passed to Contractor.

20.1.6 Section 20.1.1 does not apply to any encumbrance granted by Contractor. For the

of the foregoing, encumbrance includes any mortgage, charge, pledge, lien,
assignment by way of security, title retention, option, right to acquire, right off ¢

EPSA 2006-05-01

trust overriding royalty, net
poseaMinaest, or any her security, pcre GE og iction, any
in A a ya be enn
coset 0 BS oc Sg whch hs an nen or fam ot SONS
that of a secured borrowing.

“99.2 Assignment by Government

F-992.1 Except with the consent of the Contractor, which consent shall not be unreasonably
, withheld or delayed, or a3 permitted by this Section 20.2, the Government shall not
assign any interest in this Agreement oF the Contract ; provided, however, that
subject to Section 6.2.93, the Government may assign its rights in the Local Community
Benefit.

20.2.2 Section 20.2.1 does not apply to an agreement for the sale of Crude Oil under which the
price therefor is payable (or such Crude Oil is exchanged for other Petroleum) after title
thereto has passed to the Go’

ARTICLE 21
OTHER PROVISIONS

21.1 Notice of Default

Upon any breach or failure to perform any obligation of this Agreement by a party, the other
any ch i Pl ing get
pe en an ere of eh ae
ee ae a gn ee co
Stig a fe ms ort ig eT
‘Agreement and Applicable Law.

21.2 Notices

All notices, demands, instructions, waivers, consents Or other communications to be provided
xs demas insti ing Enh, al tse oon ve
shall be sent by personal delivery, courier of facsimile, to the following addresses:

If to Contractor, t0: WesternZagros Limited

clo Western Oil Sands Inc.
Suite 2400, 440 Second Avenue SW

Facsimile: +1 403234 sis6dl. fa

EPSA 2006-05-01

|
H

= The addresses and facsimile numbers for notices given

vA)

Firto the Government, to: Office of the Prime Minister

; Kurdistan Regional Government, Sulaimany Administration
Sulaymaniyah, Iraqi Kurdistan

Facsimile: +964 31 30527

to this Agreement may be

5 * 5 pursuant . 4
cee an fcc ven Wal pac a Vest fileen Busnes Devs Por 8

: effective date of such change.

21.3 Language
t has been written in the English | An unofficial translation of this
t in the Arabic language will be provided by the ‘Contractor to the Government within
AE (60) days of the date of signature of this Agrectart In case of a conflict between the
sy) aso af Engh exo is Aen an the Are wei.
English text shall prevail.
21.4 Ratification of Agreement as Applicable Law
upon adoption of his Agreement as law i the Federal Region of SV oy
shall have the force of law within
ther current law, decree or administrative order (or putt

thereof) of the Federal Region of Kurdistan which is ‘consistent with or conflicts with this
Agreement except as specifically otherwise provided in this Agreement.

21.5 Enurement and Third Party Rights

vis Ageamen lt nding upon and eno ene the DUCES ES
successors and permitted assigns. Unless specifically provided in this Agreement (including in
Section 19.4), the parties do not intend that any term of this Agreement be enforceable by any
person who is not a party to this

21.6 Amendments/Modification

vie vores al ot mento nie ay ae et oat * NT
agreement executed by the officials or representatives authorized by each party.

21.7 OECD Convention

The Government acknowledges that Contractor is legally obliged by legislation in its home

country to comply with the 1999 OECD Convention on Combating Bribery of Foreign Public
Officials in International

usiness Transactions and the Canadian Corruption of Foreign Public
Officials Act (Canada), S

EPSA 2005-05-01

|
|

21.8 Severability

of this Agreement is held to be invalid, illegal or unenforceable, the invalidity,
illegality or unenforceability will not affect any other provision of this Agreement this
Agreement will be construed as if the invalid, illegal or ie provision had never been
contained herein unless the deletion of the provision would result in such material change to
core the completion of the transactions herein to be le.

21.9 Entire Agreement

annexes, topetner with documents tobe delivered atthe tive Ot
This Agreement lain st thet ape! ben a
subject matter hereof and supersede ail prior agreements, tandings, negotiations and
discussions, whether oral or written, of the parties. ‘There arc no warranties, representations oF

other agreements between the parties In
specifically set forth in this Agreement and in any document delivered at
this Agreement.

21.10 Relationship of Parties

stall not be deemed or eonsrucd 10 authorize any party 10 96! 4 0) Oe
whatsoever. The

This Agreement

servant or employee for any other party for any purpose 4 parties acknowledge
that they do not have the right or authority oF j i ‘on to enter into contracts or obligations on
behalf of the other party.

21.11 Farther Assurances
The parties shall execute, acknowledge and deliver such other i

The pasties cn ober action ox may be ressunebly Teqaews Te
i nnd otherwise assure the carrying out of the

EPSA 7008-05-01

73

IN WITNESS WHEREOF, the parties have executed this Agreement in
Sulaymaniyah, Kurdistan Region, Iraq, on the fourth day of May 2006, and cach party has
delivered and received three fully executed copies.

Kurdistan Regional Government ~ Iraq/Sulaimany a<iiaiisiih Ss

——

Dilshad Abdul-Rahman Mubammed

BY:

His Excellency Mr. Omar Fatab Hussein

Prime Minister Chairman of General Enterprise for

Special Projects

WesternZagros Limited

BPSA 2006-05-01

on oe

2006-05-91
EPSA

B-1

Annex B—-

ACCOUNTING PROCEDURE
CLAUSE 1
GENERAL PROVISIONS
1.1 Purpose and Definitions

Lhd see cpan ofthis Aone B ie fae eine he mann! he
es of Petroleum Operations will be recorded, Recoverable Costs will be
determined, and Contractor's books and accounts will be prepared and maintained, and
ancillary matters.
112 serene to Closes alae ofthis Annex Buns te couray s HAS

1.13 ‘A reference to an Article or Section is to an article of section of the Agreement to which
this Annex B is

12 Accounting Records

Contractor shall maintain complete accounts, books and records (the "Accounting Records"), on

an accrual basis, of all costs, expenses and revenues of, or relating to, Petroleum Operations, and

acl bas ofl ns eum, cnn ace ts ans ee
accepted accounting principles and standards of the international petroleum industry.

1.3 Language and Units of Account

1.3.1 The International System of Units (metric units), barrels and standard cubic feet (scf)
The Internation! #2rmeasurtnts and quantes under this ACES

13.2 va Accounting Resor an el reports tobe coverment wi =n EIS

1.3.3 Contractor shall maintain its Accounting Records in US$. Amounts received or paid in
Const si no ESE on es ad
the selling exchange rates for the applicable currency published by Citibank NA and

he sain ep ton which such mous were eid of PS

134 It is the intent of the anes that neither te Goverment nor the Contin Sor
te it of Po at pe fe pcg

experince om Sch os wil be cried haan 10 Qe ASNT
S

EPSA 2006-05-01
B-2

CLAUSE 2
CLASSIFICATION AND ALLOCATION

2.1 Exploration Costs
"Exploration Costs" are those costs, whether of a capital or operating

out substantially in accordance with an approved Exploration Work Program
and and in accordance with Good Oil Field Practice, but without prejudice to
Section 4.11 of the Agreement, including costs of:

2.4.1 drilling wells, including water wells, and related abandonment and site remediation
thereof;

2.1.2 surveys, including labour, materials and services (including desk studies and analysis of
survey data) used in aerial, topographic, ical, geochemical, geophysical and
seismic surveys, purchased survey and other geoscience data (including remote sensing),

and core hole drilling;

permanent, auxiliary or temporary facilities, including camps, camp support costs, access

roads and bridges and other related infrastructure,

2.1.4 workshops, power and water facilities, warehouses, site offices, access and
communication facilities;

2.1.5 security personnel, equipment and services, including detection, removal and disposal of
unexploded ordnance and all related environmental, health and safety costs;

2.1.6 floating craft, automotive equipment, furniture and office equipment,

2.1.7 work conducted pursuant to Section 4.11 of the Agreement in connection with
Exploration activities;

2.1.8 the environmental baseline study referred to in Section 14.1 of the Agreement, and

213

2.1.9 if approved by the Government, employee housing, recreational, educational, health and
meals facilities, and other similar costs necessary for Exploration.

2.2 Appraisal Costs

"Appraisal Costs” are those Exploration Costs that directly relate to Appraisal.

2.3 Development Costs

"Development Costs” are:

23.1 in respect of a Development Area, and before the start of
those’ costs, whether of a capital or operating )
Exploration, Appraisal or Development of it; Ly

‘Commercial Production from it,
which directly relate to the

EPSA 2006-05-01
B-3

2.32 in respect of a De’ pment Aven, and afi the st of Commercial Prose a
those costs of a capital nature which directly relate to the Development of it (including
conduct or acquisition of seismic surveys), orto the production of Petroleum from it;

and sre incurred in respect of anivities carried out subaani#/ in accordance with an approved

wd are i a ty sri vt Gnd Fd Pais oF
pursuant to Section 4.11 of the Agreement, including costs of:

2.3.3. workshops, power and water facilities, warehouses, site offices, access and

communication facilities;
2.3.4 security personnel, equipment and services, including detection, removal and disposal of
unexploded ordnance and all related environmental, pealth and safety costs;

i tubing, sucker rods, surface pumps, flow lines

235 production facilities,
i i treating plants and

wellhead

gathering equipment, storage facilities, all other equipment,
equipment, secondary recovery systems;

2.3.6 permanent, auxiliary or temporary facilities, including camps, camp support costs, access
roads and bridges and other related infrastructure;

23.7 pipelines and other facilities for transporting Petroleum produced in the Contract Area to
the Field Export Point;

2.3.8 pipelines and other facilities exclusively used
Contract Area beyond the Field Export Point;

2.3.9 pipelines and other facilities for transporting Petroleum produced in the Contract Area

and other fields he fal Expo Pent, povided that te con pipelines
and other facilities shall be equitably allocated on a facility usage basis between the

Contract Area and the other fields;

23.10 movable assets and subsurface drilling and production tools, equipment and instruments,
and miscellaneous equipment,

for transporting Petroleum produced in the

2.3.11 floating craft, automotive equipment, furniture and office equipment, and

23.12 if approved by the Government, employee and welfare housing, recreational, educational,
health and meal facilities, and other similar costs necessary for the Development.

24 Operating Costs

wed Development Work Program and
ion 4.11 of the Agreement. Operating Costs shall
2.4.2 pipeline tariffs, export terminal charges

ai xP cd por Pol Bat wee nd ope
ah rman Gyn CO
costs of such facilities shall be included in Development Costs ‘and Operating Costs,

2.4.3 security personnel, equipment and services, including detection, removal and disposal of
wy yee a a neem etn Cone
required in order to permit P tse ions to be conducted safely, in Contractors

requ i al lated environmental, bel and sey OSS

2.5 General and Administrative Costs

"General and Administrative Costs" are all main office, field office and general administrative

expenditures incurred after signature of this Agreement related to Petroleum Operations,

including supervisory, accounting and employee relations services, that cannot be directly

charged under any other section of this Accounting Procedure, i

following.

2.5.1 Exploration Overhead - Contractor shall be entitled to an annual charge to Exploration
Costs based on ten (10%) percent of the total of Exploration Costs, including Apprai
Costs, during each Contract Year or fraction thereof;

2.5.2 Development Overhead - Contractor shall be entitled to an annual charge to Development
Costs based on ten (10%) percent of the total ors Development Costs during each Contract

Year or fraction thereof;

Operating Overhead - Contractor shall be entitled to an annual charge to Operating Costs

based ing Overend Conn a of Operating Coss uring ach Cone NSE

fraction thereof.

2.5.3

ve an, ponangs ont ent OS Se
jate adjustment approved by the parties shall be made, if necessary, prospectively.

ust be cherged as direct charges whenever possible. General and
pensate Contractor's Affiliates for costs which are properly allocable to
eum t but which cannot, without unreasonable effort and/or
release of confidential data proprictary to the Contractor's Affi
section. confident Stministative costs will be billed MOTE General and administrative
section. not subject to audit by Govemment lied Motor swust budget for general and
administrative costs.

‘All General and ‘Administrative Costs shall be regularly allocated to Exploration Costs,
i i i 5.1, 2.5.2 and 2.5.3

EPSA 2005-05-01
B-5

2.6 Miscellaneous Receipts
"Miscellaneous Receipts” are:
2.6.1 ai! monies received by Contractor other than forthe sale or other disposal of Peverst
al monies veciment Area, which are direetly related to the conduct of Petroleum
Operations, including:
2.6.1.1 amounts received from the sale or other disposal of Petroleum from
production testing activities undertaken in Exploration and Appraisal wells;

2.6.1.2 amounts received for the disposal, loss, or destruction of property, the cost of
which is a Recoverable Cost;

2.6.13 amounts received by the Contractor under an insurance policy, the premiums
of which are Recoverable Costs, in respect of damage to or loss of property;

2.6.1.4 amounts received as insurance (the premiums of which are Recoverable
Costs), compensation or indemnity in respect of Petroleum lost or destroyed
prior to the Field Export Point;

2.6.1.5 amounts received from the hiring or leasing of property. the cost of which is a
Recoverable Cost;

2.6.1.6 amounts received from supplying information obtained from Petroleum
Operations;

2.6.1.7 amounts received as charges for the use of employee amenities, the costs of
which are Recoverable Costs; and

2.6.1.8 amounts received in respect of expenditures which are Recoverable Costs, by
way of indemnity or compensation for the incurring of the expenditure, refund
way of indSenditure, or rebate, discount or commission in respect of the
expenditure; and

2.6.2 the value of property, the cost of which is a Recoverable Cost, when that property ceases
to be used in Petroleum Operations.

2.7 Ineligible Costs

"Ineligible Costs" are:

2.7.1 interest (or any payment in the nature of, in licu of, or having the commercial effect of,
interest) or other cost under, or in respect of, a Loan Facility;

2.7.2 currency hedging costs;

2.73 costs relating to formation of corporations or of, any partnerships or joint venture

arrangements, other than in respect of a unitisatio! 2s

EPSA 2006-05-01
2.74 payments of dividends or the cost of issuing shares;

=7,5 repayments of equity or loan capital;
~ 9.7.6 payments of private overriding royalties, net profits interests and the like;

2.7.7 depreciation;

2.7.8 Royalty Oil;

2.7.9 costs incurred as a result of non-compliance by Contractor with Good Oil Field Practice,
including costs incurred as 4 result of any negligent act or omission, or wilful
misconduct, of Contractor, its agents or sub-contractors, including any amount paid in
settlement of any claim alleging negligence ot wilful misconduct, whether or not
Sete conduct is amined of whelber such sum is sated to be Pelton a
ex-gratia or similar basis;

2.7.10 payment of compensation or damages under this Agreement, except to the extent such
compensation or damages relate to an award or allocation made in favour of Contractor in
the resolution of a Dispute;

2.7.11 costs relating to the settlement of disputes, which are not approved in advance by the
Government, including all costs ‘and expenses of arbitration or litigation proceedings
under this Agreement;

2.7.12 decommissioning costs actually incurred which have been taken into account for the
purposes of determining the decommissioning costs reserve;

2.7.13 payments under Section 9.3 of this Agreement,

2.7.14 audit fees and accounting fees (excluding fees and expenses incurred for the conduct of

aut fers and econ Tee required by tis Agreement) icured parses

outing and accounting requirements of any law and all cos and expenses incurred in
connection 4 socounting reaubsirae reporting requirements (whether or not required Py
law);

2.7.15 except with the consent of the Government, costs, including donations, relating to public
relations or enhancement of the party's corporate image and interests;

2.7.16 costs which are not adequately supported and documented;

2.7.17 except with the consent of the Government, costs of activities not included in the Work
Program and Budget for the relevant yesrs

2.7.18 costs incurred before signature of this Agreement; way ¢

EPSA 2006-05-01

B-7

Government where such is required.

28 Other Matters

2.8.1 The methods mentioned in this Clause 2.8 will be

2.8.2 Inventory levels shall be in accordance with Good
avery levels tll 9 peciun Operations, of sO Cn oat
i n Petrol pe weated as Miscellaneous Receipts. The cos ct

Oil Field Practice.

an ie Pied in te inventory in the Federal Region of Kunis

2.8.3 Where the cost of anything, or 4 receipt (or value)

ut of Petroleum Operations, only

in respect of anything,
that portion of the cost or the

of Petroleum

assessed a5 a Miscellaneous Receipt Where any

2.7.19 costs not falling within any of the above items which are stated elsewhere in this

+t not to be recoverable, or costs i ‘without the consent or approval of the

used to calculate Recoverable Costs.

Operating Com ahul be a Recoverable Cost at such me as em

relates only

cost or related

i carn or to more than one Development Area, the

and Operating
(or value) will be apportioned in an

CLAUSE 3

COSTS, EXPENSES AND CREDITS

Subject as otherwise provided in this

be included in the determination of Recoverable Costs.

3.1 Surface Rights
All direct costs

acquisi
acquired and maintained in force for the purposes ©

Agreement, the following costs,

equitable manner.

charges and credits shall

for the jsition, renewal or relinquishment of surface rights

3.2 Labour and ‘Associated Labour Costs

locally recruited employees based in the Territory.
benefits for employees and levies

32.1 Costs of Contractor's

include the costs of employee benefits and state
i on Contractor as an employer,

employees are also

f the Agreement.

Such costs shall

jon and relocation costs within the

ired by law or customary

therein.
engaged in other activities, the cost of such employees shall be

cm joned on atime sheet basis according fo sound

principles,

Territory of the employee and such members of the employee's family Gimited to spouse

such

and generally acceptable accounting

3.2.2 Costs of salaries and wages including bonuses of Contractor's employees and Secondees
directly and necessarily engaged in the conduct of the Petroleum Operations, whether
temporarily or permanently assigned, irrespective 0!
temporary Ott inthe case of those pewomnl aly « Paton ¢

PSA 2006-05-11

f the location

of such employees, it

f whose time 15,

$
B-3

soty deter 10 Parteun opens snd! Oe APSE L332,
rtion of applicable salaries, wages, and other costs as delineated in Clauses 3.2.3, 3.2.4,
3.2.5, 3.2.6 and 3.2.7 shall be charged and the basis of such pro-rata allocation shall be
specified.

Contractor's costs regarding holiday, vacation, sickness and disability benefits and living
Contractors cost RE ay lowes ppeate © he suiy STARS
chargeable under Clause 3.2.2.

Expenses oF contributions made pursuant to assessments Of obligations imposed under
Applicable Law which are applicable to Contractor's cost of salaries and wages
chargeable under Clause 3.2.2.

Contractor's cost of established plans for employees’ group life insurance, hospitalisation,
Cant eer, tn eS at eho
ily granted to Contractor's employees, provided however that such costs are in

in the international Jeum industry,

accepted
applicable to salaries and wages chargeable to Petroleum Operations under Clause 3.2.2.
3.2.6 Reasonable housing. transportation, travel and other support expenses of employees of

j Contractor, including those made for housing, travel, relocation, schooling and security
| Con sd eo a Pe en Op

under lontractor
ensure that all expenditures related to transportation costs are equitably allocated to the
activities which have benefited from the personnel ¢

3.2.7 Reasonable personal expenses of personnel whose salaries and wages are chargeable to
i h

33 Transportation and Employee Relocation Costs
|
|

BS

34 Charges for Services

For purposes of this Clause 3.4, ‘Affiliates which are not wholly owned by Contractor or
Contractor's ultimate holding company shall be considered third parties.

3.4.1 Third parties

The actual costs of contract services, services of professional consultants, utilities, and
other services necessary for the conduct of the Petroleum Operations performed by third

parties other than an Affiliate of Contractor.

3.4.2 Affiliates of ' ‘Contractor

3421

3.4.2.2

3.4.23

EPSA 2006-05-05

Professional and Administrative Services Expenses: cost of professional and
administrative services provided by any Affiliates of Contractor for the direct
benefit of Petroleum Operations, including services provided by the

i i eval, financil, insurance, accounting and compet
services, divisions other than those covered by Clause 3.4.2.2 or Clause 3.6 of
3,8.2 which Contractor may use in lieu of having its own employees. Charges
shall reflect the cost of providing their services and shall not include any
clement of profit and shall be no less favourable than similar charges for other

soos varried on by Contractor and its Affliates. The charge-out rate

base working days in the location where the work is formed, excluding
any holiday entitlements derived by such personnel from their employment at

Scientific or Technical Personnel: cost of scientific or technical personnel
services provided by any Affiliate of Contractor for the direct benefit of
services provide Thich cost all be charged on 8 cO5 Of SSGe Oy
sad shall not include any element of profit Unless the work to be done by
such personnel is covered by an approved Work Program and Budget,
Contractor shall not authorise work by such

Equipment and Facilities: use of equipment and facilities owned and furnished
by Contractor's Affiliates, at rates commensurate with the cost of ownership
by Cnt ded, however, that soc rcs shall Mt ovo
currently prevailing for the supply of like equipment and facilities on

i area where the Petroleum Operations are being
conducted. The equipment and facilities referred to herein shall exclude
major investment items such as (but not limited to) drilling rigs, producing
platforms, oil treating facilities, oil and gas loading and transportation

systems, storage and terminal facilities and other major facilities, for
systems be subject to separate agreement with the Gov ¢
B-10

3.5 Communications

Costs of acquiring, leasing, installing, operating, iring and maintaining communication
including radio and microwave facilities between the Contract Arca, Contractor's base

wysihty in the Teritory and Contractor's head office in Traq and in its corporate parent's home

country.

3.6 Office, Storage and Miscellaneous Facilities

Net cost to Contractor of establishing, maintaining and ing any office, sub-office,
warchouse, data storage, housing or other facility in the Territory directly serving the Petroleum

Operations.
3.7 Ecological and Environment

3.7.1 cre ne nt Contac scart o Spilling OPS
geophysical surveys relating to identification and protection of cultural sites or resources,

3.7.2 Costs incurred in envi nmental oT ecological surveys required by this Agreement or
regulatory authorities.
3.7.3 Costs to provide or have available pollution containment and removal equipment.

3.74 Costs of actual control and cleanup of oil spills, and of such further responsibilities
resulting therefrom as may be required by Applicable Law.

3.7.5 Costs of restoration of the operating environment.
3.8 Material Costs

Costs of materials and supplies, equipment, machines, tools and any other goods of a similar
nature used or consumed in Petroleum Operations subject to the following:

3.8.1 Components of costs, arm's length transactions - except as otherwise provided in Clause
3.8.3, material purchased by Contractor in arm's length transactions in the open

taxes customs duties, ‘consular fees, excise taxes. other items chargeable against imported
materials and, where applicable, handling and transportation expenses from point of

im ion to site. Where an Affiliate of Contractor has
arranged the purchase, vnordinated the forwarding and expediting effort, a fee equal to
four (4) percent of the value of the ials may added to the cost of the is
purchased.

3.8.2 Accounting - uch material costs shall be charged to the ccounting Records and books
in accordance generally accepted accounting principlesy/ ¢
4 B-ll

i
t 3.8.3 Material purchased from or sold to Affiliates of Contractor oF transferred from other
‘ Maia puch oF om Polcum Operations shall be aie and cE

credited at the prices specified in Clauses 3.8.3.1, 3.8.3.2 and 3.8.3.3.

3.8.3.1 New material, including used new material moved from inventory (Condition
A"), shall be valued at the current intemational net price which shall not
“A, shall be epecvatng in normal arm's lenght transactions in = OP

3.8.3.2 Used material (Conditions "pr, "C" and "D"):
3,8.3.2.1 Material which is in sound and serviceable condition and is
suitable for re-use without reconditioning shall be classified as
Condition "B" and priced at seventy-five per cent (75%) of the
current price of new material defined in Clause 3.8.3.1;

3.8.3.2.2 Material which cannot be classified as Condition p", but which
after reconditioning will be further serviceable for its original
function, shall be classified as Condition “C" and priced at not
more than fifty per cent (50%) of the current price of new material

in

Condition "C* material plus the cost of reconditioning does not
exceed the value of Condition "B" material;

3.83.23 Material which cannot be classified as Condition "B" or Condition
"C" shall be classified as Condition "D" and priced at a value
commensurate with its use by Contractor. If material is not fit for
oor by Contractor it shall be disposed of as junk-

3.83.3 Material involving erection costs shall be charged at the applicable condition
of the current knocked-down price of new as defined in
Clause 3.8.3.1.

3.8.3.4 When the use of material is temporary and its service to the Petroleum
Operations se of mrefostfy the reduction in price as Proviice for in
Operations does ot tral sal be priced ona bess thet wit Tey Ot
Clase 3.8.32.2, og under hi Agreement consistent wih Se vale of

the service rendered.

3.8.3.5 Premium prices - whenever material is not readily obtainable at published or
Premium Pe eof rational emergencies, kes Or Os Seo Ct

the proposed charge prior to charging Petroleum Operations for such material
tne roped car Ps have te ight io challenge the wansction on g

EPSA 2006-05-01
B-12

3.8.3.6 Warranty of material furnished by Contractor - Contractor does not warrant
the material furnished. Tr case of defective material, credit shall not be passed

3.9 Rentals, Duties and Other Assessments

sn retals, levies, charges, fees, contributions and other charges of every ink Se: AON
(excluding the Local Community Benefit) levied by any Federal Region of Kurdistan or
Republic of Iraq governmental authority in connection with the Petroleum Operations and paid
directly by Contractor (save where the contrary is: expressly provided in this Agreement).

3.10 Insurance and Losses

3.11 Legal Expenses

‘All reasonable costs and expenses resulting from the handling, investigating, asserting,
defending, or settling of any claim or legal action necessary OF expedient for the procuring,

counsel's fees, court costs, costs of investigation, and procurement of evidence and amounts paid
in settlement or satisfaction of any such litigation and claims. Where legal services are

in such matters by salaried or regularly retained lawyers of Contractor or an Affiliate of
Contractor, such compensation shall be included instead under Clause 3.2 or 3.4.2 as applicable,

3.12 Claims

itures made in the settlement or satisfaction of any loss, claim, damage, judgement or
other expense arising out of or relating to Petroleum Operations.

3.13 Training Costs

Ait eas and expenses inoured by Conractor inthe taining ofits employees sngagel
A cra Operations, and such other training a is required by this Agreement

3.14 General and Administrative Costs
The costs described in Clause 25

EPSA 2006-05-01
nebo cuca cea. | |

B-13

rotates ofthe monies required forthe funding ofthe decommissioning of We ORC Tot
shall be charged as Recoverable Costs beginning in the Contract Year following the Contract
Year in which Commercial Production first occurs. The amount charged in cach Contract Year

shall be calculated as follows:
3.15.1 The total expected decommissioning costs at the expected date of decommissioning shall

first be calculated.
3.15.2 There shall be deducted from such total decommissioning costs the provisions for
decommissioning costs and taken as Recoverable Costs, in all previous Contract

applicable).

3.15.3 The residual decommissioning costs, resulting from the calculations under Clauses 3.15.1
and 3.15.2 immediately above. shall then be discounted to the Contract Year in question
at the forecast rate for three (3) month LIBOR for each Contract Year remaining until the
Contract Year of Decommissioning.

3.15.4 The discounted total of residual decommissioning costs shall then be divided by the total
number of Contract Years remaining prior to the Contract Year of decommissioning
itself, including the Contract Year in question.

3.15.5 The resultant amount shall be the addition to the decommissioning costs reserve for the
Contract Year in question.

interest calculated to the Contract Year of decommissioning at the rate of three (3) month
LIBOR, will equal the total decommissioning costs. If the amount in Clause 3.15.5 immediately
above is a negative amount, then such amount shall be treated as a reduction of Recoverable

Costs for the Contract Year in question.
3.16 Other Expenditures

Other reasonable expenditures not covered or dealt with in the foregoing provisions of this
Clause 3 which are necessarily incurred by Contractor for the proper, economical and efficient
conduct of Petroleum Operations.

3.17 Terrorism Damage

he panies agree ta, where te field equipments damaged or desyed MS Og
The parties Tyne there was not wilful misconduct by the Coney loss of the
terrorism il be indemnified by considering such loss as Recoversble Co: &s

EPSA 2006-05411

B-14

3.18 Duplication
There shall be no duplication of charges and credits.
CLAUSE 4
RIES

savemaies of propety in use in Petroleum Operaions sia We eT
ovens of roe eo morale mes an ane re Ws ona
immovable assets. When an assignment ‘of rights under this Agreement takes place, Contractor
foal et Wis peak pn rer pve we aso

inventory are bore by the assignee.

CLAUSE 5
PRODUCTION STA’

5.1 Production Information

nc tat of podion fom te Cnet Art, CONE SHOWS ton
statement (the “Production Statement”) to the Government showing the following information
severely fr each producing Development Arca and in aggregate for the Contract Area:

5.1.1 the quantity of Crude Oil produced and sold or carried in inventory;
5.1.2 the quality characteristics of such Crude Oil produced and saved;
§.1.3. the quantity of Natural Gas produced and saved;

5.1.4 the quality characteristics of such Natural Gas produced and saved;

5.1.5 the quantities sce Oi and Nara Gas wed forte purposes of aying on CANNE
and production operations and pumping to field storage;

5.1.6 the quantities of Crude Oil and Natural Gas unavoidably lost;

5.1.7 the quantities of Natural Gas flared and vented,

5.1.8 the size of Petroleum stocks held at the beginning of the month in question;
5.19 rhe ioe ofPewoleum stocks beld at the end ofthe month in Reso
5.1.10 the quantities of Natural Gas reinjected into the Reservoirs; and

5.1.11 in respect of the Contract Area as a whole, the quantities of Petroleum transferred at the
Field Export Point.

aut quniies shown inthis states sal be ners DON ic terms (barrels of
Ail quantities tr pter of Natal Gas) and in weight (ee enn s

EPSA 2006-05-01
B-15

5.2 Submission of Production Statement

‘The Production Statement for each month shall be submitted to the Government no later than ten
(10) days after the end of such month.

CLAUSE 6
VALUE OF PRODUCTION AND PRICING ST. ‘ATEMENT

6.1 Value of Production and Pricing Statement Information

Contractor shall, for the purposes of Article 6 of the Agreement, prepare a “Value of Production

and Pricing Statement” providing calculations of the value of Crude Oil and Natural Gas
uced and saved during each Quarter. This Value of Production and Pricing Statement shall

contain the following information:

6.1.1 the quantities and the price payable in respect of sales of Natural Gas and Crude OS
vielivered to third parties during the Quarter in question; and

6.1.2 the quantities and price payable in respect of sales of Natural Gas and Crude Oil
tn ived during the Quarter in question, other than to third parties.

6.2 Submission of Value of Production and Pricing Statement

The Value of Production and Pricing Statement for each Quarter shall be submitted to the
Government not later than twenty-one (21) days after the end of such Quarter.

CLAUSE 7
COST RECOVERY STATEMENT

7.1. Quarterly Statement

Contractor shall prepare with respect to each Quarter a "Cost Recovery Statement" containing
the following information:

7.1.1 Recoverable Costs carried forward from the previous Quarter;

7.1.2 Recoverable Costs for the Quarter in question;

7.1.3. Credits under the Agreement for the Quarter in question;

7.1.4 Total Recoverable Costs for the Quarter in question (Clauses 7.1.1 plus 7.1.2 less 7.1.3);

7.1.5 quantity and value of Contractor's share of Petroleum under Article 6 of the Agreement in
the Quarter in question; and

7.1.6 amount of Reco «Costs to be carried forward into the next Quarter (Clause 7.1.4
less Clause 7.1.5), £

EPSA 2006-05-01
syste

B-16

7.2. Preparation and Submission of Cost Recovery Statements

7.2.1 Provisional Cost Recovery Statements, containing estimated information where
necessary, shall be submitted by Contractor on the last day of each Quarter.

7.2.2 Final Quarterly Cost Recovery Statements shal! be submitted within thirty (30) days after
the end of the Quarter in question.

7.3 Annual Statement

An Annual Cost Recovery Statement shall be submitted within ninety (90) days afi! MS ct
A Annual Con metas annual statement shall contain the categories of informosion NS? S
Section 12.1 for the Contract Year in qi i separated into the Quarters of the Contract Year
in question, and showing the cumulative positions at the end of the Contract Year in question.

7.4 Annual Statement
In calculating the recovery of Recoverable Costs, the following principles shall apply:
7.4.1 Costs shall be recovered in the following order:

74.1.1 Operating Costs;

7.4.1.2 General and Administrative Costs;

74.1.3 Exploration Costs;

7.4.1.4 Appraisal Costs;

7.4.1.5 Development Costs; and

TAL6 any other costs and expense not included in the above; and

7.4.2. Within cach of the above categories, costs shall be recovered on a “first in, first out"
basis.

CLAUSE 8
STATEMENTS OF EXPENDITURE AND RECEIPT

Receipts. The statement will distinguish between Exploration Costs, Appraisal Costs,
Development Costs and Operating Costs and will identify major items within these categories.
8.1.1 actual expenditures and receipts for the Quarter in question;

8.1.2 cumulative expenditure and receipts for the Contract Year in policed

EPSA 2006-05-01
B-17

3 8.1.3 _ latest forecast cumulative expenditures at the Contract Year end;
8.1.4 variations between budget forecast and latest forecast and explanations thereof.

n snement of Expedite nd Rests of cick, Que sall be smite © SS
Te rent no Tier than fifteen (15) days ater the end of such Quant

$2 Annual Statement

final end-of-year statement (the “Final Accounts Statement"). The
i Fe fina od provided inthe production statement, Value of Pronsect

Govermtormation 30 as 10 pemit the Government BCPA AP results of
providing im nancial sats of te project at the end ofeach Calendar YR. §

EPSA 2006-05-01
C-l

Annex C
JLLUSTRATIVE DRILLING PLAN

perp eas

a a
ae TT TT Popeater Cepets sre

zh

EPSA 2006-05-01
D-1

Annex D

Part A
SAMPLE TABLES AND EXAMPLES OF ROYALTY OIL, COST RECOVERY OIL,
PROFIT OTL AND LOCAL COMMUNITY BENEFIT FOR OPTION A

A. Royalty Oil

Example calculation of the Royalty Oil

Ata Field Price of US$70.00/barrel with a monthly average Available Crude Oil rate of 250,000
barrels per day (bopd), the Royalty Oil is calculated as:

Royalty Oil = [12% x $45 + 65% x (US$70.00 - $45.00)|/USS70.00 x 250,000 bopd

Royalty Oil = [$5.40 + 65% x Us$25.00)USS70.00 x 250,000 bopd

Royalty Oil = USS21.65/USS70.00 x 250,000 bopd

Royalty Oil = 30.9% x 250,000 bopd

Royalty Oil = 77,250 bopd S

EPSA 2006-05-01
D-2

d
ees |
iso
x ne
F350 | __ 50.0%
a
[__550__|
| 650
[750
ae oe

P90 | 50.0%
; eso | 50.0%

Example

Example calculation of the Cost Recovery oi

Net Available Crude Oil = (250,000 — 77,250) bopd

Net Available Crude Oil = 172,750 bopd

If the monthly average Net Available Crude Oil rate is 172,750 barrels
payout:

Cost Recovery Oil = 50% x 172,750 popd
Cost Recovery Oil = 86,375 bod ¢

per day, then before

EPSA 2006-05-01
350
450

Example calculation of the Government Profit Oil

At a monthly average ‘Available Crude Oil rate of 250,000 barrels per day (bopd), the
Government proportion of Profit Oil is calculated as:

Government Proportion of

30% of the portion
bopd and up to 40.
by the average dai
jon exceeding 40,000
000 bopd divided
daily Available Oil

60% of the portion exceeding 60,000
bopd and up to 80,000 bopd divided
py the average dail Available Oil
75% of the portion exceeding 80,000
bopd and up to 100,000 bopd divided
by the average dail Available Oil

92.5% of the portion exceeding
100,000 bopd divided by the average

il

daily Available Oil .
Government Share of Profit Oil ee
bc

EPSA 2006-05-01
Profit Oil = (172,750 — 36,375) bopd

profit Oil = 86,375 bopd

If the monthly average Profit Oil rate is 86,375 barrels pet day, then:

Government share of Profit Oil =73,90% x 86,375 bopd
Government share of Profit Oil = 63,831 bopd

similar ealelation can be done forthe Contraco coos

_ the result will be the balanee of

Profit Oil, or in this case 22,544 barrels per day of Profit Oil

D. Local Community Benefit

Example

‘Ata Field Price of US$70.00/barre! with the Contractor's share of the monthly average Profit Oil
rate at 22,544 barrels per day, the Contractor's Profit Oil has a value of US$1,578,080 per day

and the Local Community Benefit is calculated as:

Local Community Benefit = 10% x USS70.00 x 22,544 bopd

Local Community Benefit = USS7.00 x 22,544 bopd

Local Community Benefit = USS! $7,808 per day, Ss

EPSA 2006-05-01
Part B
SAMPLE TABLES AND EXAMPLES OF ROYALTY OIL, COST RECOVERY OIL, i i
PROFIT OIL AND LOCAL COMMUNITY BENEFIT FOR OPTION B |

A. — Royalty Oil

Example calculation of the Royalty Oil

Ata Field Price of US$70.00/barrel with a monthly average ‘Available Crude Oil rate of 250,000
barrels per day (bopd), the Royalty Oil is calculated as:

Royalty Oil = [12% x $45 + 65% x (US$70.00 - $45,00)/'USS70.00 x 250,000 bopd

Royalty Oil = [85.40 + 65% x US$25.00]/US$70,00 x 250,000 bopd

Royalty Oil = US$21.65/US$70.00 x 250,000 bopd

Royalty Oil = 30.9% x 250,000 bopd

Royalty Oil= 77,250 5
D-6

Maxim
Available Cost
Recovery Oil

%e

cor
ii

nt

Example

Example calculation of the Cost Recovery Oil

Net Available Crude Oil = (250,000 - 77,250) bopd

Net Available Crude Oil = 172,750 bopd

If the monthly average Net Available Crude Oil rate is 1
payout:

Cost Recovery Oil = 50% x 172,75Qpopd
Cost Recovery Oil = 86,375 bo) S$

72,750 barrels pet day, then before

EPSA 2006-05-01
D-7

Average Monthly Government

Available Oil Profit
"000 bopd %o

——i50____ [sz

i

Example calculation of the Government Profit Oil

At a monthly average
Government proportion of

Production Rate Government Proportion of
Profit Oil Caleulation Proportion of
Profit Oil

30% of the first 40,000 bopd divided
by the average dail Available Oil
50% of the portion exce ing 40,000
bopd and up to 80,000 bopd divided
daily Available Oi!

Available Crude Oil rate of 250,000 barrels
Profit Oil is calculated as:

65% of the portion exceedi
bopd and up to 100,000 bopd divided
dail Available O

80% of the portion exceeding
bopd and up 0 bopd

EPSA 2006-05-01

per day (bopd), the
D-8
profit Oil = (172,750 — 86,375) bopd
Profit Oil = 86,375 bopd
if the monthly average Profit Oil is 86,375 barrels per day, then:

Government share of Profit Oil = 72.20% x 86,375 bopd
Government share of Profit Oil = 62,363 bopd

similar exlulaton can be done forthe Contactor, however, the result wil be the Manes of
Profit Oil, or in this case 24,012 barrels per day of Profit Oil

D. Local Community Benefit

Example

Ata Field Price of US$70.00/barrel with the Contractor's share of the monthly average Profit Oil
rate of 24,012 barrels per day, the Contractor’s Profit Oil has a value of US$1,680,840 per day
and the Local Community Benefit is calculated as:

Local Community Benefit = 10% x US$70.00 x 24,012 bopd
Local Community Benefit = US$7.00 x 24,012 bopd

Local Community Benefit = US$168,084 per aa
After perusal of the [Constitution of the Federal Region of Kurdistan (1992); the Constitution of
the Republic of Iraq (2005); and the Unification Agreement, for the Federal Region of Kurdistan
dated 23 January 2003]

[And after approval of the Kurdistan Regional Assembly]

Article 1

The terms and conditions of the Exploration Production and Sharing Agreement executed by the
Kurdistan Regional Government (Sulaymaniya) and WestemZagros Limited on 4th May 2006 in
regard to the South Sulaymaniya Area (the "EPSA") are hereby confirmed and ratified as binding
on the Kurdistan Regional Government and they shall forthwith have the force of law within the
Federal Region of Kurdistan.

Article 2

The execution of the EPSA by His Excellency Mr. Omar Fatah Hussein in his capacity as Prime
Minister of the areas of the Federal Region of Kurdistan administered by the Kurdistan Regional
Government (Sulaymaniya) is hereby confirmed, authorised and ratified so that the terms of the
duly executed EPSA shall be in full force and effect and be binding on the Kurdistan Regional
Government in all governorates comprising the Federal Region of Kurdistan and shall be binding
on all persons within the Federal Region of Kurdistan, Ss

EPSA 2006-05-01
Ministries, concerned authorities, competent officials and other persons throughout the Federal
Region of Kurdistan shall implement the provisions of this Law within their respective
jurisdictions to enable and to facilitate WestemZagros Limited's performance of the EPSA.

Article 5

sis Lave shal emain in fl force and fect throughout te duration ofthe PSA inculing SY
extension thereof.

Article 6

sista sabe pubishd inthe Oficial Gazette cf the Federal Region of Karsan and Sh
come into force as from the date of its promulgation.

President
Federal Region of Kurdistan
Republic of Iraq

Promulgation on:
Corresponding to: { } aonef ‘

EPSA 2006-05-01

